 478DECISIONS OF -NATIONAL LABOR RELATIONS- BOARD`Upon the entire record intheecase, the Board finds :I.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, an employee of the Employer,assertsthat theIntervenor, Independent Union of Petroleum Workers (unaffiliated)hereinafterreferredto asthe Union, is no longer the bargaining repre-sentative as defined in Section9 (a) ofthe Act, of the employees desig-nated in the petition.The Union is the certified and currentlyrecognized bargaining representative of the employees in the unitdesignated herein.3. A question affecting commerce exists -concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (a) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :In, accordance, with the agreements of the parties we find, that thefollowing employees constitute a unit appropriate,for the .purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act:All technical employees of the Employers, Standard Oil Companyof California `and California Exploration Company at 200 and 225Bush Street, San Francisco, California, including draftsmen, designers, -photoreproduction employees, and technical assistants but ex-cluding the designer in the marine department, guards,and, allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]S The parties stipulated that the appropriate unit is exactly. the same unit as unit Bin Case No.20-RD-90, issued December 8, 1953(not reported in printed volumes of BoardDecisions and Orders).The PacificTelephoneand Telegraph Company and Bell Tele-phone Company of NevadaandOrder of Repeatermen and TollTestboardmen,Local Union 1011,International Brotherhoodof ElectricalWorkers, AFLandCommunicationsWorkers ofAmerica,CIO, Partyto the ContractThe Pacific Telephone and -Telegraph CompanyandOrder ofRepeatermen and Toll Testboardmen;Local Union 1011,Inter-national Brotherhood of ElectricalWorkers, AFLThe Pacific Telephone and Telegraph CompanyandOrder ofRepeatermen and Toll Testboardmen, `LocalUnion loll,Inter-national Brotherhood of ElectricalWorkers, AFL.Cases Nos.3O-CA-968, 20-CA-961, and d0-CA--962.August 9, 1955DECISION AND ORDEROn January ,14, 1955, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that113 NLRB No.60. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY479the Respondents had engaged in and were engaging in certain unfairlabor practices within, the meaning of Section 8 (a) (1), (2), and (5)of the Act and recommending that they cease and desist therefromIntermediate Report attached hereto.'.Thereafter the Respondents,andCWA filed exceptions to -the Intermediate Report.Briefs werefiled by the Respondents, CWA, ORTT, and the General Counsel.Pursuant to leave requested by ORTT, reply briefs were filed on orbefore April 17, 1955, by the Respondents, ORTT, and the GeneralCounsel. ,--The Board has reviewed the rulings made by the Trial Examinerat the, hearing and finds that. no, prejudicial error was, committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case,2 and hereby adopts the findings,-conclusions, and recommen-dations of the Trial Examiner, with the following modifications:The Trial Examiner's principal finding is that the Respondentsviolated Section 8 (a) (5) of the Act on and after April 12, 1954, byrefusing to'bargain collectively with the Charging Party in threeseparate appropriate units.The' Respondents' defense is two-fold :(1)The units were no longer appropriate, and -(2) in any event, theRespondents had a good-faith and well-grounded belief to that effect.For the reasons set forth in the Intermediate Report, and- particularlybecause no sufficient change of circumstance was shown since the Re-spondents' letter to ORTT of May 23, 1953, in effect agreeing that thethree units -were still appropriate; we find, as did the Trial Examiner,that the units continued to be appropriate in April 1954 and thereafter.As to the Respondents' second defense, that even if the units were-in fact appropriate for bargaining purposes; the refusal to bargainmust be excused because the Respondents had -a good-faith doubt' asto their appropriateness, we mote the opinion of the Court of Appealsfor the Ninth Circuit, in the related injunction proceeding against theRespondents pursuant to Section 10 (j).3There, the court rejectedthe Respondents' attempt to analogize the continuing presumption ofThecourt noted that with respect to majority once shown, the presumptionis rebuttable after expiration of the certification year in a subsequentcomplaint case, and that a good-faith doubt in the Employer sufficesas a defense. The court specifically stated, however, that if the Board'sprior designation of the units was still valid, as we find that it was,the Respondents -obviously violated the designations. It added thatIOn January 17, 1955, the Trial Examiner issued an"Errata," making two minorchanges in the Intermediate Report.2 Oral- argument'has been requested by the Respondents and CWA.These requests aredenied as the record and exceptions and briefs adequately'present the issues and posi-tions of the parties.-'--eBrown v.Paoifo Telephone and Telegraph Company,218 F.2d 542(C. A. 9). 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents' possible good-faith doubt of the current appropriate-nessof the units did not warrant their disregarding the Board's pre-vious designation of the units as appropriate.'Moreover, in a concur-ring opinion Circuit Judge Pope indicated that the Respondents'doubt was not in good faith, for he stated that he thought a fair read-ing of the Decision and Order of March 17, 1954,5 on which theRespondents allegedly relied, didnotsupport the view that the Boardwas withdrawing its certification of ORTT's three separate units.We note also that in order to remove any doubt as to the effect of theDecision and Order of March 17, 1954, the Board issueda unanimousSupplemental Decision on May 14, 1954,6 clearly stating that theDecision and Order did not pass upon the validity of ORTT's certifica-tions.Yet the Respondents thereafter persisted in their unfair laborpractices.Accordingly, we agree with the Trial Examiner that theRespondents violated Section 8 (a) (1), (2), and (5) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondents, The Pacific Telephone and Telegraph Com-pany and Bell Telephone Company of Nevada, and their respectiveofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Order of Repeatermenand Toll Testboardmen, Local Union 1011, International Broth-erhood of Electrical Workers, AFL, as the exclusive representativeof all their toll maintenance employees in the Northern California-Nevada and Southern California areas, excluding professional em-ployees, guards, and supervisors as defined in the Act.(b) Contributing support to Communications Workers of America,CIO, by giving effect to the agreement dated April 27, 1954, or bymaking or giving effect to any additions or successor agreements there-to or any modifications, extensions, or renewals thereof, affecting anyemployees in the appropriate unit described above in the NorthernCalifornia-Nevada area.'4 Section 9 (c) (1) (B)empowered the Respondents to file a representation petitionwhen ORTT presented its bargaining demand in the spring of 1954. The Respondentsneither utilized this procedure nor obtained from the Board an amendment of the originalunit findings.6107 NLRB 1615, where the Board dismissed ORTT's representation petition seekingto enlarge and consolidate its certified units.6 108 NLRB 862.T Nothing herein shall be construed as requiring the Respondents to withdraw,vary, orabandon any benefits, including those relating to rates of compensation.acquired by theemployees under the agreement of April 27, 1954, or any additions or successor agree-ments thereto,or any modifications,extensions,or renewals thereof. THE PACIFIC TELEPHONE AND TELEGRAPHCOMPANY481(c)Recognizing Communications Workers of America,CIO, asthe representative of any of their employees in the appropriate unitdescribed above for the purpose of dealing with them with respectto wages,rates of pay,hours of employment,or any other terms orconditions of employment.(d) In any like manner interfering with,restraining,or coercingemployees in the exercise of their right to self-organization,to form,join, or assist any labor organization,to join or assist Order of Re-peatermen and Toll Testboardmen, Local Union 1011, InternationalBrotherhood of ElectricalWorkers,AFL, to bargain collectivelythrough representatives'of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act:(a)Upon request, bargain collectively with Order of Repeatermenand TollTestboardmen,Local Union 1011,International Brotherhood of ElectricalWorkers, AFL,as- the exclusive representativeof all the employees in the appropriate unit described above withrespect to wages, rates of pay,hours of employment,and other con-ditions of employment, and if an agreement is reached embody it ina signed contract.(b)Post copies of the notice attached hereto marked "AppendixA" at all offices and exchanges in the Northern California-Nevadaand Southern California areas, where employees in the appropriateunit are employed,including places where copies of "Wage and Work-ing Practices"described in section III of the Intermediate Reportwere posted.'Copies of said notice,to be furnished by the RegionalDirector for the Twentieth Region, shall,after being signed by theRespondents, be posted by them immediately upon receipt thereofand maintained for sixty(60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to insure that said notices are not altered,defaced, or coveredby any other material.(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10)days from the date of this Order,what stepsthe Respondents have taken to comply herewith.8In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD,B. Respondent, The Pacific Telephone and Telegraph Company,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Order of Repeatermenand Toll Testboardmen, Local Union 1011, International Broth-erhood of Electrical Workers, AFL, as the exclusive representativeof all its toll maintenance employees in the Washington-Idaho area,including PBX teletypewriter repairmen under toll supervision, butexcluding professional employees, guards, and supervisors as de-fined in the Act.(b)Refusing to bargain collectively with Order of Repeatermenand Toll Testboardmen, Local Union 1011,, International Brother-hood of Electrical Workers,, AFL, as the exclusive representative, ofall,its toll maintenance employees in the Oregon area, including trans-missionmen, toll central office repairmen principally engaged in workon toll terminal equipment, telegraph repeatermen, toll testboardmen,and-PBX repairmen (teletype), but excluding professional and con-fidential employees, guards, and supervisors as defined in the Act.,(c)In any like manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,, toform, join or assist any labor organization, to join or assist Order ofRepeatermen and Toll Testboardmen, Local Union 1011, InternationalBrotherhood of ElectricalWorkers, AFL, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to,the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request,. bargain collectively with Order of Repeatermenand Toll Testboardmen, Local Union 1011, International Brotherhoodof ElectricalWorkers, AFL, as the exclusive representative of all itsemployees in each of the two appropriate units described above withrespect to wages, rates of pay, hours of employment, and other condi-tions of employment, and if an agreement is reached embody it in asigned contract.(b)Post copies of the notice attached hereto marked "AppendixB" at all offices and exchanges in. the Washington-Idaho area whereemployees in the appropriate unit are employed, including placeswhere copies of "Wage and Working Practices" described in sectionIII of the Intermediate Report were posted .0 Postcopies of the noticeattached hereto marked "Appendix C" at all offices and exchanges in9 See footnote 8. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY483the Oregon area where employees in the appropriate unit are em-ployed, including places where copies of "Wage and Working Prac-tices"were posted.1°Copies of said notices, to be furnished by theRegional Director for the Twentieth Region, shall, after being signedby the Respondent, be posted by it immediately upon receipt thereofand maintained for sixty (60) consecutive days thereafter in conspicu-ous places,' including all places where notices to employees are cus-'tomarily posted.to insure that said notices are not altered, defaced or covered by anyother material.(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER PETERSON,dissenting :I would dismiss the complaint, because I am persuaded that theunits of toll maintenance employees are not appropriate. In myopinion, that in substance was our finding in the March 1954 decision,and the Respondents'in good faith so interpreted it.They should notnow be held to have violated the law'for agreeing with the'Board anddeclining to recognize the ORTT"as the statutory iepreseiitative ofunits which the Board has said are inappropriate.The 1954 proceeding arose on the petition of the ORTT, seekingto consolidate into one systemwide unit the toll maintenance employ-ees theretofore established by Board decisions as three separate ap-propriate units, and to add to that grouping other related categoriesof employees.The basic question of the appropriateness- of a unit oftoll maintenance employees (whether systemwide or confined to a par-ticular area) was exhaustively litigated.The Board found the pro-posed combined, unit to, be inappropriate and, dismissed the petition.In doing so, the Board made extensive findings, as set out in the TrialExaminer's, Intermediate Report, all of which, show that a unit, of tollmaintenance employees was not appropriate.We concluded that theresult of consolidating the three units, ','would be to continue the verysort of unit indefiniteness, indefinability, and variability" that theRespondents and the ORTT sought to avoid. It seems to me thatfairly read, this conclusion and, the supporting findings make clearthat the Board,deemed the existing,units of toll maintenance employeesto be inappropriate. ,—,It is, of course, true that in May. 1954 the Board, of its own motion,issued a supplemental decision stating that in dismissing the ORTTpetition it did not intend "to pass upon the validity of the existingcertifications" or to adjudicate "any of the rights and obligations thatflow therefrom." ,Whatever the intended effect of this later pro-10 See footnote S. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDnouncement-and upon closer 'reflection I think now it should nothave been issued-it did not withdraw any of the findings previouslymade as to the appropriateness of a unit of toll maintenance employ-ees, whether limited to a particular area of the Respondents' operationsor systemwide in scope.Indeed, I think the record before us supports those findings.Mycolleagues, however, in effect reverse them by holding that the unitsare still appropriate. I would adhere to them and, accordingly, dis-miss the complaint.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of.the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with Order of Re-peatermen and Toll Testboardmen, Local Union 1011, Interna-tional Brotherhood of Electrical Workers, AFL, as the exclusiverepresentative of all our employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employ-ment, and other conditions of employment; and if an agreement isreached embody it in a signed contract.The bargaining unit is :All our toll maintenance employees in the Northern Cali-fornia-Nevada and Southern California areas, excluding pro-fessional employees,guards, and supervisors as defined in theAct.WE WILL NOT recognize Communications Workers of America,CIO, as the representative of any of our employees in the unitdescribed above for the purpose of dealing with us with respectto wages, rates of pay, hours of employment,or any other termsor conditions of employment.WE WILL NOT contribute support to Communications Workersof America, CIO, by giving effect to the agreement dated April 27,1954,or by making or giving effect to any additions or successoragreements thereto or any modifications,extensions,or renewalsthereof, affecting any employees in the unit described above in theNorthern California-Nevada area; but this is not to be construedas withdrawing, varying, or abandoning any benefits, includingthose relating to rates of compensation,acquired by our employeesunder the said agreement, or any additions or successor agree-ments thereto,or any modifications,extensions,o°rrenewalsthereof. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY485WE WILL NOT in any like manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist any labor organization, to join orassistOrder of Repeatermen and Toll Testboardmen, Local1011, International Brotherhood of Electrical Workers, AFL, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY,Employer.Dated----------------By----------------------- .--------------(Representative)(Title)BELL TELEPHONE COMPANY OF NEVADA,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTIriE TO ALL 'EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively upon request with Order ofRepeatermen and Toll Testboardmen, Local Union 1011, Inter-national Brotherhood of Electrical Workers, AFL, as the exclu-sive representative of all our employees in the bargaining unitdescr`ibe'd below with respect to wages, rates of pay, hours of em-ployment, and other conditions of employment, and if an agree-ment is reached embody it in a signed contract. The bargainingunit is:All our toll maintenance employees in the Washington-Idahoarea, including PBX teletypewriter repairmen under tollsupervision, but excluding professional employees, guards,,and supervisors as defined in the Act.WE WILL NOT in any like manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza= 486COMPANY,DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to form, join, or assist any labor organization,to join orassist Order'of Repeatermen and Toll Testboardmen,Local' Un-ion 1011,International Brotherhood of ElectricalWorkers, AFL,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to re-frain fromany orall such activities,except to the extent' thatsuch'right-may be affected by an' agreement requiring member-ship in a- labor'organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.THE PACIFIC TELEPHONE AND, TELEGRAPH'Employer.Dated----------------By-------------------------------------(Representative)-(Title)This notice must remain posted for 60 days from the date here-of, and must not be altered, defaced, or covered by any other ma-terial.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively upon request with Order of Re-peatermen and Toll Testboardmen, Local Union 1011, Interna-tional Brotherhood of Electrical Workers, AFL, as the exclusiverepresentative of all our employees in the bargaining unit de=scribed below with respect to wages, rates of pay, hours of eniployment, and other conditions of employment, and if an agree-ment is reached embody it in a signed contract. The bargainingunit is :All our toll maintenance employees in the Oregon area, in-cluding transmissionmen,-toll central office repairmen prin-cipally engaged in work on toll terminal equipment,' tele-graph repeatermen, toll testboardmen, and PBX repairmen(teletype), but excluding professional and confidential em-ployees, guards, and supervisors as defined in the Act.WE WILL NOT in any like manner interfere with, restrain, orcoerce our Employees in the exercise of the right to self-organiza-tion, to form, join, or assist any labor organization, to join orassist Order of Repeatermen and Toll Testboardmen, Local Union1011, International 'Brotherhood of Electrical' Workers,'AFL, THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY487to bargain collectively through"representatives of their owri choos-ing, and, to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to re=(rain, from any or all such activities, except to the extent thatsuch right may be affected by an agreement' requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act..THE PACIFIC TELEPHONE AND TELEGRAPHCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)' (Title)This notice must remain posted for 60 days from the-date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDER.STATEMENT OF, THE CASE,''On April.22, 1954, Order of Repeatermen-and Toll Testboardmen, Local Union1011,International Brotherhood of Electrical Workers, AFL (also variously referredto herein as ORTT-IBEW,or the Charging Party),filed a charge in Case No.20-CA-958 with the National Labor Relations Board(also described herein asthe Board),against the Respondents,the Pacific Telephone and Telegraph Company(also designated herein as PT&T or the Company),and Bell Telephone Companyof Nevada(also referred to herein as Nevada Bell Telephone).ORTT-IBEW filedan amendment to the charge on April 30,1954.On April 23,1954,ORTT-IBEWfiled two additional charges against PT&T, one in Case No. 19-CA-990 (subsequentlychanged to Case No.20-CA-961) and the other in Case No. 36-CA-469 (there-after changed to Case No.20-CA-962).'These two charges were amended bythe ORTT-IBEW on May 10, 1954.On May 11, 1954,the Regional Director ofthe Twentieth Region of the Board(San Francisco,California),pursuant to Section102.33 of the Board'sRules and Regulations,Series 6, entered an order consoli-dating all of the foregoing cases.Based upon the charges,as amended,'the General Counsel of the Board issued acomplaint alleging that PT&T and Nevada Bell Telephone had engaged in and wereengaging in unfair labor practices within the meaning of the National Labor Rela-tions Act, as amended(61 Stat.136-163),referred to herein as the Act.The com-plaint joined Communications Workers of America, CIO(also described hereinas CWA),as a party.,Copies of the charges, the amendments thereof, the order of consolidation, andthe complaint have been duly served upon PT&T, Nevada Bell Telephone,and CWA.The complaint describes three units of employees as appropriate for the purposesof collective bargaining,one consisting of "toll maintenance employees" of PT&Tand Nevada Bell Telephone employed in California and Nevada,another composedof employees of that category in the employ of PT&T in Washington and Idaho,and the third consisting of employees in the same category employed by PT&Tin Oregon.21 The charges in Cases Nos.19-CA-990 and 36-CA-469 were initially filed in the Nine-teenth Region of the Board.On May 5, 1954,the General Counsel, in accordance withthe authority conferred upon him by Section 102.33 of the Board's Rules and Regulations,Series 6, transferred the cases to the Board's Twentieth Region where,they were respec-tively renumbered as described above.As described in the complaint,the second and third units mentioned above specifythat certain categories of employees are included in the term"tollmaintenance em-ployees."The included categories need not be particularized here, inasmuch as all threeunits will be set out in full at a later point.. ,379288-56-vol. 113-32 488DECISIONS OF, NATIONAL LABOR RELATIONS BOARDWith respect to the alleged unfair labor practices, the complaint, in substance, aversthat the Board defined the first of the units mentioned above as appropriate for col-lective-bargaining purposes as a result of a decision reported at 23 NLRB 280, thesecond as a result of a decision appearing at 58 NLRB 1042, and the third as a resultof a decision reported in 85 NLRB 713; that the Board, on April 27, 1940, certifiedOrder of Repeatermen and Toll Testboardmen (also referred to herein as ORTT andfor convenience of description to be distinguished from ORTT-IBEW), a labororganization, as the bargaining representative of the employees in the unit defined asa result of the decision in 23 NLRB 280; that on November 23, 1944, the Boardcertified Local 101, American Communications Association, CIO, as the representa-tive of the employees in the unit defined as a result of the decision in 58 NLRB 1042;that on September 29, 1949, the Board certified ORTT as the representative of theemployees in the unit defined as a result of the decision in 85 NLRB 712; that eachsuch labor organization so certified was a "predecessor" of ORTT-IBEW; thatORTT-IBEW is now, and was for some time prior to April 12,-1954, the exclusivecollective-bargaining representative of the employees in each of the units describedabove; that on or about April 12, 1954, and on various occasions thereafter,ORTT-IBEW requested the Respondents to bargain collectively with it as the repre-sentative of the employees in the said units; that the Respondents, on or about April12, 1954, and at all times thereafter, in contravention of Section 8 (a) (5) and (1) ofthe Act, refused to bargain with ORTT-IBEW as such representative; that on orabout April 13, 1954, the Respondents, without prior consultation, negotiation, orbargaining with ORTT-IBEW, unilaterally eliminated and revoked various privileges,benefits, and rights of the said employees, thereby violating Section 8 (a) (5) and (1)of the Act; and that on or about April 27, 1954, the Respondents, in violation of Sec-tion 8 (a) (2) and (1) of the Act, contributed unlawful support and assistance toCWA, a labor organization, by according recognition to the said CWA as the ex-clusive collective-bargaining representative of "toll maintenance employees" of theRespondents in the "Northern California and Nevada area," and by entering into,and putting into effect, a collective-bargaining agreement with the said labor organiza-tion affecting such employees.The Respondents filed a joint answer.CWA filed an answer after its motion forintervention (to be described later) was granted during the course of the hearing inthis proceeding.Both answers in effect'admit that the Board made the unit findings,and issuedthe certifications, described-in the complaint, but deny that the units are now ap-propriate for the purposes of collective bargaining, and that ORTT-IBEW is now,or has been at any time, "the exclusive or other representative" of any of the Re-spondents' employees.In addition,the Respondents'answer alleges that the words"tollmaintenance employees" are "indefinite, indefinable, variable, and inappropriateto define a unit for purposes of collective bargaining."The Respondents' answer alsocites the decision of the Board in Case No. 20-RC-2251(The Pacific Telephone andTelegraph Company, et al.,107 NLRB 1615), and in that connection, alleges thaton or about March 30, 1954, ORTT requested the Respondents to reinstate a contractpreviously in effect between the Respondents and ORTT; that the Respondents re-fused to comply with the request, informing ORTT that the "findings made in andunderlying the decision of the Board in Case No. 20-RC-2251 on March 17, 1954,were such as to make separate toll maintenance units . . . inappropriate for the pur-poses of collective bargaining"; and that since the cited decision, the Respondents"have refused to bargain with any union as representative of employees in any sepa-rate toll maintenance unit, inappropriate for such purposes."With respect to the claim that the' Respondents have unlawfully supported andassistedCWA, both answers admit that the Respondents and CWA entered into acollective-bargaining agreement (termed "a memorandum of agreement" in the an-swers) on or about April 27, 1954, affecting individuals employed by the Respondentsin "the Northern California and Nevada area," and described in the complaint as"tollmaintenance employees"; and that the Respondents accorded CWA recognitionas the exclusive bargaining representative of such employees; but deny that the Re-spondents by such recognition, and as a result of the agreement, unlawfully supportedand assisted CWA. In that regard, the answers allege, in effect, that the employeescovered by the memorandum of agreement were part of an appropriate collective-bargaining unit "then represented by CWA"; that recognition of CWA as the ex-clusive representative of such employees, and execution of the memorandum, followedproof by CWA that it represented a majority of employees in the unit; and that thememorandum of agreement extended to such employees the terms and conditions ofa collective-bargaining agreement "then in effect" between the Respondents and CWAand applicable to other employees in the unit. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY489The Respondents'answer admits that on or about April 13, 1954,they "made cer-tain changes in working practices applicable to the employees"ORTT-IBEW claimsto represent;and that such changes were made "without consultation or bargaining"with ORTT-IBEW but asserts, in effect,that the Respondents were under no obliga-tion to consult or bargain with ORTT-IBEW concerning such changes because theunitsORTT-IBEW claims to represent were at the time of the said changes inappro-priate for the purposes of collective bargaining,and becauseORTT-IBEW was notthen,and has not since been,the duly designated representative of a majority ofemployees in a unit appropriatefor suchpurposes.Pursuant to notice duly served upon all parties, a hearing was held before me, asduly designated Trial Examiner,at San Francisco,California,on various dates be-tween and including July 7 and August 19, 1954.Various motions were made at thehearing.The record fully reflects their disposition,and I deem it unnecessary tomake additional reference to them here,except to note thatCWA moved,withoutopposition,and was given permission,to intervene in so much of this proceeding aspertains to the question whether the Respondents unlawfully supported and assistedCWA. Allparties were represented by counsel,participated in the hearing,and weregiven a full opportunity to be heard,examine and cross-examine witnesses, adduceevidence,submit oral argument,and file briefs and proposed findings of fact andconclusions of law.The General Counsel,the Charging Party,and the Respondentshave respectively filed briefs which have been read and fully considered.CWA hasinformed me by letter that the record fully reflects its position and that it wouldtherefore not file a brief.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.JURISDICTIONThe Pacific Telephone and Telegraph Company is a California corporation andmaintains and operates offices and plants in various States, including California,Washington, and Oregon. Bell Telephone Company of Nevada is a Nevada corpora-tion;maintains and operates offices in California and Nevada,and plants in the latterState; and is a "wholly-owned subsidiary" of The Pacific Telephone and TelegraphCompany.Both Respondents are public utilities and are engaged in the businessof furnishing telephone,teletypewriter,telegraph,radio,television,and other com--muriications'services.In the course of their business,the Respondents receive andtransmit both intrastate and interstate communications.The combined receipts ofthe Respondents from their business operations exceed the sum of$500,000,000 an-nually,approximately 14 percent of which is derived from interstate telephone tollcalls.TheRespondents are, and have been at all times material to this proceeding,engaged in interstate commerce within the meaning of the Act.The Board has juris-diction of this proceeding.It.THELABOR ORGANIZATIONS INVOLVEDOrder ofRepeatermenand Toll Testboardmen, Local Union 1011,InternationalBrotherhoodof ElectricalWorkers, AFL, and Communications Workers of America,CIO, admittomembership persons employedby theRespondents, and are labororganizations within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementPT&T hasbeen in business since1907.For administrative purposes, the Companydivides the territory in which it operates into four areas.These are(1)NorthernCalifornia and Nevada (Nevada Bell Telephone also functions in this area); (2)Southern California; (3) Oregon; and (4) Washington and a portion of Idaho. Theterritorial division has been in effect since 1930 or 1931(the record reflects bothdates).The Company'soperations are departmentalized in the several areas.Among the various departments in each area is a plant department.3Each areaplant department is supervised by an individual bearing the title of general plantmanager.$Accountmg, traffic, treasury, engineering, and commercial departments also exist ineach areaThe functions of these departments need not be described because the indi-viduals employed in them are not involved in the issues in this proceeding. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDThe responsibilities of the area plant departments include the 'operation in their'respective areas of what are variously described in the record as exchanges or offices.4These house equipment of 'one type or another used by the Respondents in theprovision' of their communications and transmission services. (It is inferable fromthe evidence that'the type of equipment may vary from one office to another becauseof such factors, among others, as population density and the needs of the given areaserved.)Telephone equipment'in the offices is classified (or "coded") as "toll" of"exchange."(Previous Board decisions also apply the term "central office" toequipment coded as "exchange."58 NLRB 713, 721 and 85 NLRB 1042,4046.) 'Anevaluation of the' issues in this proceeding requires some description of the originand development of the Respondents' equipment classification practices (also termedthe "coding procedure" in the record).The description follows. 'In the early period of PT&T's operations, a practice arose of referring to localservice areas as "exchanges."These areas roughly conformed to municipal boun-daries.Itwas customary to refer to telephone calls between points in such an areaas "exchange" service. Such calls were charged for at flat rates.Calls from one sucharea to another were known as "toll." Charges for these were made at mileage or"toll" rates.In the early period of the Company's history, it distinguished, for rate-making' and regulatory purposes, between equipment used for "exchange" serviceand that employed for "toll" service, classifying or "coding" equipment and thetime spent thereon by plant department employees, 'as "exchange" or "toll," as thecase may be.Coding' symbols were used to classify' the equipment and work per-formed on it.The symbols consisted of numbers followed by an alphabetical suffix.("Toll" symbols always included the letter "T" in the suffix as, for 'example, in thesymbol 247-TC.)' '' 'The term "exchange," as applied to service, no longer exclusively denotes callsfrom one point to another within exchange boundaries.For example, what isknown as "extended area" service, in effect in various populous areas, is charged forat "message unit" rates, and is classified as "exchange," notwithstanding the factthat it covers distances at one time described as "toll."Technological developmentsover the years in various parts of PT&T's system now permit "exchange" calls over,longer distances than in the early days of the Company's operations, and the trans-mission (to an extent not concretely established in the record) of both "exchange"localities where "extended area" service is rendered, telephone calls between identicalpointsmay be charged at "exchange" or, "toll" rates, depending ,upon the type ofservice a subscriber selects.— IThe Respondents still use "toll" and "exchange" symbols in their coding procedure,employing, as before, the suffix "T" to symbolize a "toll" designation.,, However,the coding procedure has departed from the old practice of classifying equipmentin terms of the original geographical concepts embodied in the terms "toll" and"exchange:"When that practice arose, regulation of the Respondents', operationsrested largely with State public utility agencies.The Respondents' rate-makingaccounting procedures are now subject to regulation by the Federal Communica-tionsCommission.To meet the requirements of modern regulatory proceedings,the Respondents' revenue, expense, and property accounts must separately reflecttheir interstate and intrastate operations.The codes, although still consisting ofsymbols classified as "toll" or ','exchange,", are used today as an accounting deviceto make data available, as needed, to enable the Respondents to distinguish' betweenintrastate and interstate operations, compute rates of depreciation, and determinethe cost of installation and operation.Four principal factors enter into a deter-mination whether given equipment gets a "toll",or an "exchange" symbol.Theseare (1) its principal use, (2) situs, (3) type, and (4) association with other equip-ment.Applying these criteria, the classification, by code symbol, of equipment andwork as "exchange" does not necessarily mean that they are used solely for the rendi-tion of service between points within "exchange" service areas.Moreover,. t'ex-change" symbols are substituted for "toll," as circumstances may require, but itmay be borne in mind, in connection with evidence relating 'to the reclassificationof employees, to be discussed later, that the evidence by no means establishes therelative frequency with which such recodification occurs.,,%tThe area plant, departments have the responsibility for the maintenance,, repair,and testing of the communications and transmission equipment in their respectiveareas, including the equipment housed in the offices.The Respondents divide theemployees who perform such functions on the equipment housed in the exchangesor offices into a substantial number of classifications.These classifications fall into4 Area plant departments have other functions.Reference will be made herein only tothose that bear materially on the issues. THE, PACIFIC TELEPHONE, AND TELEGRAPH COMPANY491two basic groups.One group consists of what are knownployee"s 5 who may also be described, for the purposes of this proceeding at least,as "toll-titled employees." 6The other group may be 'described, for convenienceof reference, as "exchange-titled." 7(Employees in, various exchange-titled classi-fications, including switchmen, deskmen', framemen, and central office repairmen,have been termed "central office maintenance employees" by the Board in priordecisions applicable to PT&T. 58 NLRB 1042, 1046 and 85 NLRB 713, 720, foot-note 23.)Putting aside so-called "fringe" groups of employees to be described later, theterm "toll maintenance employees" for many years prior to April 13, 1954, com-prehended four basic classifications,, namely, telegraph repeaterman, testboardman,transmissionman, and toll central office, repairman 8 (to be distinguished from theexchange-titled classification of central office repairman). , Some employees in 'thefour job categories bore "senior" titles, as for example, "senior transmissionman."These have been (and are) subject to the assignment of additional duties which neednot be described because for the purpose of this proceeding, thereisno materialdistinction between those in the four categories who held such "senior"titles andthose who did not .9On April 13, 1954, the Respondents discontinued the use ofthe .titles telegraph. repeaterman, testboardman, and. toll central office repairman,'substituting for these classifications the title of transmissionman, a classificationwhich existed prior to the substitution.The change in job titles effected no changein the duties of the employees involved.As will become evident below, the dis-continuance of the three job titles, and the assignment of the titleof transmission-man to the employees affected, have no ,material effect uponany issuein,thisproceeding.,,Toll maintenance employees work on telephone equipment classified by the Re-spondents as "toll" (although the evidence, indicates, .as will appear, that someemployees classified as toll maintenance, to an extent not specified in the record, inan unspecified number of exchanges, do combination work on both "toll"and"exchange" `equipment)'.As the Board has in effect found in previousdecisionsgist,primarily of the maintenance, repair, and testing, of equipment used "for longdistance transmission", (58 NLRB 1042,'1046 and,85 NLRB 713, 720).10More spe-^'s TheBoard bas d'efined''theterm "toll maintenanceemployees" l'n a numberof decisionswhich need not be cited at this point inasmuch as extended reference will be made to thembelow. 'Tile definitions, as will appear, are based on the Respondents' long-standing per-sonnelclassification practices.' 'It may also be noted that PT&T uses the term "toll main-tenance employees" in its operations.See, for example, General Counsel's Exhibits Nos.21` and 29., '0It was stipulated at the hearing that employeesin classificationslistedin an expiredcontract (General Counsel's Exhibit 'No. 6) between the Respondents and ORTT may bereferred to' as "toll-titled employees."The contract covers telegraphrepeatermen, test-boardmen,transmissionmen, and toll central office repairmen (as wellas some other classi-ficationswhich need not be mentioned at this point).7It was'stipulated at the hearing that employeesin classificationslistedin certain agree-ments between the 'Respondents and CWA may be termed exchange-titled employees.Among"the classifications listedare deskman; switchman, frameman,and central officerepairman.Laterreference will be madeto employeesin these classifications as "ex-change-titled.",e The evidence suggests, (see, Respondents',Exhibits Nos. 29-31, 33-34)that In Oregonan unspecifiednumber of individuals described In the exhibits as toll central office repair-men are exchange-titled.The record does,not establish why the Board's unit determina-tion for Oregon, unlike its previous unit definitions for the other areas, includes the phrase"tollcentral office repairmen principally engaged In work on toll terminalequipment."In any event, the evidence fairly justifies the conclusion that whenthe Respondents re-ferredto toll maintenance employees prior to April 13, 1954, theymeant, in the main,the four clasifications mentioned above.See, for example, General Counsel'sExhibitNo. 29.e Thelast contract (General Counsel's Exhibit No. 6) betweenthe Respondents and,ORTT, in listing the covered toll maintenanceclassifications,,did not distinguishbetweenemployees with "senior" titles and those who did not have them, although the contractcontainsprovisions dealing withthe assignmentof additional dutiesto employees with"senior" titles.,10 Some ofthe equipment upon whichtollmaintenanceemployees work,isused for localcommunication or transmission (that Is, within a community or Its vicinity)as in'radio-telephone service orthe transmission of broadcasts, from an exchangeor office'to' an 'in- 492DE(;ISIONS OF NATIONAL LABOR RELATIONS BOARDcifically, they "set up telegraph and teletypewriter circuits, test and adjust re-peater equipment, and deal with customers who purchase teletypewriter and tele-graph service from the Employer (PT&T). Some of these employees may usetheMorse telegraph code for communication between toll offices.Their workrequires communication with local exchange forces as well as with telephone em-ployees in other areas and outside the Employer's territorial boundaries.Theymake transmission tests on all long-distance lines and equipment, locate and cleartrouble on long-distance lines, dispatch exchange outside maintenance and construc-tion forces to clear such trouble, and establish long-distance circuits as demandarises.They test and monitor radio program circuits and equipment.Toll main-tenance employees operate mobile radio equipment, make necessary patches orswitches at the line and amplifier panels, and perform routine maintenance work ontoll office equipment.They keep records associated with their work" (85 NLRB 713,720).11 In addition to the foregoing functions described by the Board in a decisionrelating to the Oregon area, toll maintenance employees maintain, repair, and testequipment used in mobile radio-telephone service; test and monitor circuits andequipment used for television transmission; and locate and eliminate trouble on suchtelevision circuits and equipment.Exchange-titled classifications of employees who, like toll maintenance personnel,perform their work in exchanges or offices, include switchmen, deskmen, frame-men, and central office repairmen 12Employees in these classifications maintain,repair, and test telephone equipment classified as "exchange" (although some, asthe record suggests, to an extent not specified by the evidence, and in an unspecifiednumber of exchanges or offices, perform some work on equipment coded as "toll").The evidence does not depict the work of these employees as clearly as it doesthe functions of toll maintenance personnel.13The General Counsel produced, aswitnesses,a number of toll maintenance employees who described their functions.Neither the Respondents nor any other party produced any exchange-titled employeesto testify to their duties.In any event, viewing the Respondent's system as a whole,it is a fair inference from the record that in most of the territory served by theRespondents, with respect to telephone service, employees classified as switchmen,deskmen, framemen, and central office repairmen are engaged primarilyinmain-taining, repairing,and testing equipment used for local,as distinguished from long-distance,service,14 although in various localities some equipment components (suchstallation operated by a broadcasting company.That does not alter my conclusion, basedupon the whole record, that, as the Board has found, toll maintenance employees workprimarily on equipment "used forlongdistance transmission."11See, also, 58 NLRB 1042, 1046 and 107 NLRB 1615, footnote 3, where the Board hasdescribed some of the functions of toll maintenance employees.19The record in one respect or another mentions other exchange-titled classifications ofemployees, some of whom such as PBX installers and PBX repairmen do not performtheir work on premises of the RespondentsLater reference will be made to at least someof the functions of PBX installers and repairmen,Specific mention of switchmen desk-men, framemen, and central office repairmen, is made here, among other reasons, becausethe Board specifically mentioned these classifications (together with powermen) in priorrepresentation proceedings, to be described later, in which it reached the conclusion thatemployees in toll maintenance job categories may be appropriately separated for bargain-'ing purposes from switchmen, deskmen, framemen, central office repairmen, and otherexchange-titled or "central office" employees.In the light of theissues here,and of thefindings and conclusions made below, it would serve no useful purpose to touch on anyexchange-titled classifications other than those specificallymentioned above19 In my judgment, a number of exhibits (Respondents' Exhibits Nos. 29 and 34) pur-porting to list work operations of various exchange-titled classifications (as well as oftollmaintenance employees) do not sum up to a concrete portrait of the day-to-day func-tions of any exchange-titled employees.A number of infirmities in the exhibits are pointedout in a later footnote, but it may be noted here that the terms "frequently" and "occa-sionally," used in the exhibits to picture the relative frequency of work operations, areemployed in arbitrary fashion varying in meaning from exhibit to exhibit. It is impos-sible to draw any concrete quantitative conclusions from the exhibits as to the time actu-'ally spent by exchange-titled employees in any given operation as compared with anyother ascribed to them.14The Board has in two previous decisions found that "'exchange' equipment indicatesequipment for local, as distinct from 'long distance' calls" (58 NLRB 1042, 1046, foot-note 6 and 85 NLRB 713, 720, footnote 23). In a recent decision involving the Respond-ents' operations, the Board in effect equated "exchange" with "local" telephone equipment'in its reference to "deskmen, switchmen, framemen, central office repairmen and power- THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY493as crossbar tandem switching systems), serviced by exchange-titled personnel (un-specified in number in the record),are used inthe rendition of both "toll" and"exchange" service.(However, for reasons that will appear, the resolution of thebasic issue here, namely, whether the Respondents are obligated to bargain on thebasis of the units and certifications described in the complaint, does not hinge onthe inference drawn above.)Some employees (the record does not specify the number), perform combina-tionwork on both "toll" and "exchange" equipment.The Respondents' practiceof classifying these employees, whether as toll maintenance or exchange-titled, hasbeen described in a number of decisions by the Board, and the classification pro-cedure will appear below in connection with a description of the decisions.In the main, the channels of supervision over the work of toll maintenanceemployees are different from those over the functions of exchange-titled employees.15(Direction of the work of toll maintenance employees is described as "toll super-vision" in the record; and that of the work of exchange-titled employees is termed"exchange supervision.")There are variations among the tour administrative areasin the organization of toll supervision, but a description of such supervision in theSouthern California area exemplifies, in a substantialsense,the pattern of separa-tion of the two types of supervision.That area has a toll division 16 whichis directed by a supervisor who reports to the area general plant manager and bearsthe title division plant manager (toll).Subordinate to him are supervisors bearingthe title division toll maintenance superintendent.Supervisory personnel with thetitleof supervising toll wire chief report to the division toll maintenance super-intendents.So-called first level supervisors respectively bearing the titles of chief,equipmentman, repeater chief, and chief testboardman report to the supervisingtollwire chiefs.The first level supervisors exercise immediate supervision over tollmaintenance employees. It may be noted, however, thatsomeexchange-titledemployees (including switchmen) also report to the first level supervisors.Similarly,in the Northern California-Nevada and Oregon areas, some exchange-titled employeesare under toll supervision, and the Board noted in 1949 that at that time, of approxi-mately 129 toll maintenance employees in the Oregon area, 32 reported "to localexchange supervision," and that the remainder were "responsible to the district tollmaintenance superintendent." (85 NLRB 713, 721, footnote 27.)The record doesnot establish, for the system as a whole, how many exchange-titled employees workunder toll supervision, nor how many toll maintenance employees functionunder exchange supervision, nor the extent to which the two types of supervisoryauthoritymay overlapin givensituations, but taking the evidence as a whole, itindicates that the channels of supervisory authority for the great majority of tollmaintenance employees are functionally distinct from those maintained for mostof the exchange-titled employees."During much of the time since 1919, employees in toll maintenance classificationshave had separate union representation, although that pattern has not had system-wide consistency and uniformity throughout the period. In 1919, a "toll craft organ-ization" (58 NLRB 1042, 1047) named Association of Pacific Telephone and Tele-graph Repeatermen and Toll Testboardmen, commonly called the Repeatermen's As-sociation,was formed, and toll maintenance employees throughout PT&T's systemjoined the organization.Thereafter, PT&T and the Repeatermen's Association en-men, who test, maintain and repair 'exchange' (or local) equipment. . . ." (107 NLRB1615.)Itmay be noted, however, that in the same decision the Board observed that cer-tain types of equipment (which it named) "serve to obliterate the earlier 'toll' and 'ex-change' distinctions by permitting 'exchange' calls over longer distances and by perform-ing dual'toll' and 'exchange' functions, frequently automatically"(ibid,footnote 12).11The Board has noted in two representation cases dealing with the Washington-Idahoand Oregonareas,respectively, that "some employees, especially those assigned to locali-tieswhere the toll and central office work is light, do combination work on bothtoll andcentral office facilities," with the result that thereis"some overlappingof supervisoryjurisdiction over toll and central office maintenance employees" (58 NLRB 1042, 1046and footnote 9 ; 85 NLRB 713, 721 and footnote 26).iCThe Northern California-Nevada area plant departmentsimilarly hasa departmentalsection known as the toll division ; the Oregon and Washington-Idaho areas do not ap-pear to have a separate section bearing that title, although both areas substantially sepa-rate "toll" from "exchange" supervision.1Reference may be made to General Counsel's Exhibit No. 42 for a portrayal of the"functional line organization" of toll supervision in the Southern California area, de-scribed above, and in theother areasAs already indicated,such organization variesamong the four areas. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtered into.a series of collective-bargaining agreements on a systemwide basis coveringmembers of the'uiiiori.The first' contract was concluded in 1919 and the last in- 1930.The descriptions in the several contracts of the' categories of employees covered donot follow a uniform pattern, but it may be noted that the terms "repeatermen" andtestboardmen"'to'describe categories of employees covered by the contracts appearin all the agreements in evidence.Contracts executed in 1919 (as a result of amend-ment in 1921), 1923, 1924, and in 1926, respectively, were applicable only to thoseemployees in the included classifications "who are telegraphers competent to read theleased wires..The last' agreement contained no such requirement and wasmade' applicable' to employees in a number of specified classifications "and others-whose'major duties are the maintenance and operation of toll equipment" (p. 17, Gen-eral Counsel's Exhibit No. 41).18The division of PT&T's operations into four administrative areas took place in 1930or 1931.As the Board has. found: "The Repeatermen's Association as a system-wide organization consequently disbanded, and bargaining for the Company's em-ployees; including'toll employees, thereafter continued in units corresponding;to therespective administrative areas of the Company's operations" (58 NLRB 1042, 1047).'It is unnecessary to dwell on the course of collective bargaining in the'various areasbetween 1931 and 1939.' The history for that period has been treated in varying de-gree in a number of decisions by the Board,19 and need not be detailed here. Sufficeit to say that in collective bargaining between PT&T and one labor group or anotherbetween 1931 and 1939, depending on the period and area involved, toll maintenanceemployees were at times treated as a separate unit for collective-bargaining purposesand at others were included, with exchange-titled employees, in larger units. 'ORTT was organized as an unaffiliated union in 1939, and in that year filed arepresentation petition with the Board, contending in the proceeding that followedthat a systemwide unit of toll maintenance employees was appropriate for the purposesof collective bargaining.About 2 years earlier, PT&T had, by contract, recognizedanother union as the exclusive' bargaining representative of a unit of all employees,'including'tollmaintenance employees, in the Oregon area; and had accorded similarcontractual recognition to a third union as the representative of a unit consisting ofall plant department employees, including toll maintenance employees in the Wash-ington-Idaho area.Collective-bargaining agreements with the two unions were ineffect at the time of the representation proceeding.In its decision, dated' April 27, 1940, the Board defined the term "toll maintenanceemployees" as meaning "persons who are classified (by PT&T and its subsidiaries)as telegraph'"repeatermen, toll' testboardmen, transmissionmen, toll central office re-pairmen, radiomen,20 senior telegraph repeatermen, senior toll testboardmen; seniortransmissionmen, senior toll central office repairmen, and senior radiomen."TheBoard also found that it was the practice of PT&T and its subsidiaries to "classifyemployees in these groups according to whether or not the employees spend at least51 per cent of their time in such work."The Board denied the request of ORTT for a systemwide unit of tollmaintenanceemployees, holding (for differing reasons advanced by the Board members) that "thetollmaintenance employees in the Oregon and Washington-Idaho areas should notbe separated from the respective industrial units" at that time established in' thoseareas.The Board found, however, that toll maintenance employees in the_ NorthernCalifornia and the Southern California areas "together constitute a unit appropriatefor the purposes of collective bargaining." ' The bases for this finding were the absenceof any opposition from any of the parties to the proceeding to such a unit,21 the sepa-rate past bargaining history of toll maintenance employees in the Northern California-Nevada and Southern California areas, and the absence of any factor in the recordmilitating against the establishment of a unit consisting of toll maintenance employeesThe bargaining and organizational history outlined above is based upon a composite-Isof evidence in this proceeding 'and of the Board's decision, of which I have taken judicialnotice, in PacificTelephone and Telegraph Company,58 NLRB 1042.19 23 NLRB 280; 58'NLRB 1042; and 85 NLRB 713.' The Board noted that transmissionmen performed the work of radiomen, and that noindividuals bearing the title of radioman were employed' by PT&T and its subsidiaries.There is no evidence'that the classification of radioman (or senior radioman)is in useat the present time.One of the parties was another petitioning union, not previously mentioned, whichsought a unit of plant department employees,excludingtollmaintenance employees, inthe Southern'California area.' THE PACIFIC, TELEPHONE AND TELEGRAPH COMPANY495.the' employees in the unit, the Board in its decision certified that organization as theexclusive bargaining representative of the employees in the unit 23.In 1942, ORTT became an affiliated organization- and changed its, name to Locals101,American Communications Association 24 (also referred to below as,ORTT-ACA). In 1944, ORTT-ACA filed a representation petition with the Board, seekingestablishment of a unit consisting of toll maintenance employees (consisting substan-tially of the same toll maintenance classifications described in the 1940 decision) anda group of PBX teletypewriter repairmen (then approximately 10 in number) whoworked under toll supervision 25As the. Board subsequently found concerning thelatter group: "PBX repairmen who spend their time on, the repair and maintenance,of teletypewriters perform their work on the premises of the subscriber or on theCompany's property, but do not work in central office spaces where toll maintenanceemployees service toll equipment.They test teletypewriters through the testboard-men in the toll center, just as do linemen and cablemen 26 who work on outside tollplant equipment.Employees who maintain the circuit over which teletypewritermessages are sent, are toll employees who -monitor the equipment in the toll office tosee that the circuit is conditioned for the service". (58 NLRB 1042, 1051).The Company (and a labororganizationwhich need,not be identified here)opposedthe petition, contending, among, other grounds, that toll maintenance employeesshould not be separated for bargaining purposes from an existing plant departmentunit which included switchmen, deskmen, frameme'n, central, office repairmen,, and,powermen.27The Board in its decision, dated'October 16, 1944, stated that it would consideras toll maintenance employees only those classified by the Company as such, noting,in that regard- "Some employees, especially those assigned to localities where the,toll and central office work is light, are combination men and work on both toll andcentral office facilities.The practice of the,Company is to classify its employees as'toll' or 'central office' employees, depending upon the type of equipment on whicheach craftsman regularly spends-51 percent or more of his time." The Board heldthat the 1940 decision, and a plantwide bargaining, history in the Washington-Idahoarea between 1937 and 1944, were not decisive of the question whether employees inthe proposed unit should be severed from the existing plantwide unit. In reachingthat conclusion, noting a showing, in contrast to the earlier proceeding, of a "sub-stantial interest" by toll maintenance employees in the area in a separate craft unit,the Board, among other things, found (1) that "toll maintenance employees in theareaare clearly identifiable as a specially skilled group of craftsmen"; (2) thatthroughout the period of bargaining since 1937, toll maintenance employees, althoughpart of a plantwide bargaining unit; had "preserved craft identity" as members ofseparatelocals of the union recognized since 1937 by PT&T in the Washington-Idahoarea; (3) that toll maintenance employees in the area' had been part of a separatesystemwide craft bargaining unit (represented by the Repeatermen's Association)from 1919 until 1931; and (4) that between.the latter year and 1937, such employeeshad constituted a separate craft unit for the purpose of bargaining with P.T&T.Forthese reasons, among others, the Board' held that, although the existing plantwideunit was appropriate, "separate bargaining" by toll maintenance employees wouldalso be proper.The Board thereupon ordered a self-determination election amongemployees in the proposed unit, stating that selection by these employees of ORTT-ei The reasons were thus summarized by the Board in a later decision reported in 107.NLRB 1615,23 Findings concerning the representation, proceeding described above are based on the'Board's decision inThePacific'Telephone and Telegraph Company,23 NLRB 280. I havetaken judicial notice of the decision for the purpose of making such findings.24 The -record contains some variants of this name. 'The name' used above is the oneappearing in the Board's findings at 58 NLRB 1042, 1043.''Olin its 1940 decision, the Board had excluded PBX 'teletypewriter repairmen from the'unit found to be appropriate, although they worked under toll supervision and had, "attimesbeen classified for collective-bargaining purposes as toll maintenance employees.In excluding them, the Board noted that no claim was advanced-that the exclusion wouldbe inappropriate ; and that they were "functionally distinct from the- tollmaintenancegroup" because "they are not required to be familiar with Morse code as, generally, aretollmaintenance, employees, and . . : unlike,toll'maintenance men, they generally workoutside the toll office" (23 NLRB 280, 284, footnote 6).o^'Linemen and cablemen are exchange-titled'employees.w The Board noted in its decision that' "powermen generally maintain equipment to fur-nish power for the operation of both toll and central'office equipment" (58 NLRB 1042,1046,footnote 5). 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDACA as their bargaining representative would signify a desire by them "to bargain ona craft basis" through thatunion.The Board deferred the definition of a unit pendingthe outcome of theelection 28The election resulted inselectionof ORTT-ACA as bargaining representative by amajority of those eligible to vote.On November 23, 1944, the Board issued its"Supplemental Decision and Certification of Representatives," finding that "all tollmaintenance employees in the Washington-Idaho area, including PBX teletypewriterrepairmen under toll supervision, but excluding all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargaining";and certifying ORTT-ACA as the bargaining representative of such employees.Asthe Board noted in a later decision (107 NLRB 1615), the PBX teletypewriter re-pairmen were included as a "fringe group, on the basis of their common supervision"(with toll maintenance employees).In 1948, ORTT-ACA transferred its affiliation and changedits nameto Order ofRepeatermen and Toll Testboardmen, T. W. O. C.-CIO (also referred to below asORTT-TWOC).29 During the following year, the organization filed a representationpetition seeking certification as the bargaining representative of toll maintenance em-ployees and PBX "repairmen (teletype)" employed in the Oregon area. (Toll main-tenance employees were in effect defined in the Board's decision on the petition asconsisting of telegraph repeatermen, testboardmen, transmissionmen, radiomen, andtoll central office repairmen principally engaged in work on toll terminal equipment.)In the proceeding which followed, PT&T and two labor organizations (which need'not be identified here) urged, among other contentions, that "the skills and work-ing conditions of the employees sought by [ORTT-TWOC] are not sufficiently dis-tinct to justify a separate bargaining unit for these employees."The proceeding resulted in a decision, dated August 17, 1949, directing a self-determination election among the employees in the unit sought by ORTT-TWOC.As in the 1944 decision, the Board considered to be toll maintenance employees- thosewhom PT&T classified as such, noting, as in the previous case, the performance' by"some employees" of "combination work on both toll and central office facilities,",and that "the practice of (PT&T) is to classify its employees as 'toll' or `centraloffice' employees, depending upon the type of equipment on which each craftsman,regularly spends 51 per cent or more of his time." It is unnecessary to describe indetail the considerations upon which the Board based the direction of the election.Although the respective bargaining histories of the Oregon and Washington-Idahoareas took somewhat different courses after 1937, the reasons for directing the elec-tion with respect to Oregon bore a basic resemblance to those underlying the decision,affecting the Washington-Idaho area.Specifically, it should be noted that the Boardtermed the Oregon toll maintenance employees "a recognized craft group," and thatitheld, as in the earlier decision, that "the job categories under toll and central officeemployees (including switchmen, deskmen, framemen, and central office repairmen)indicate respectively different craft skills."Although the Board found that theOregon PBX teletypewriter repairmen, unlike those in the Washington-Idaho area,were not under toll supervision, it included them, as in the earlier decision, in thevoting group because they had been included between 1937 and 1947 in collective-bargaining agreements covering toll maintenance employees 30In the election, a majority of the employees in the unit sought by ORTT-TWOCdesignated that organization as their bargaining representative.Accordingly, onSeptember 29, 1949, the Board issued a decision entitled "Second Corrected Supple-mental Decision and Certification of-Representatives," finding to be appropriate forthe purposes of collective bargaining a unit consisting of "all toll maintenance em-ployees in the Employer's [PT&T's] Oregonarea,includingtransmissionmen, toll cen-tral office repairmen principally engaged in work on toll terminal equipment, telegraphrepeatermen, toll testboardmen, and PBX repairmen (teletype), but excluding guards,professional and confidential employees, and supervisors."At one point or another23 The description of the 1944 proceeding is based on the Board's decision inThe Pa-cificTelephone and Telegraph Company,58 NLRB 1042. That decision has been noticedjudicially for the purpose,of the findings made29 LeslieMonahan, president of the Charging Party, gave an abbreviated version of thechanged name in his testimony. The correctname is setforth in theBoard's findings in85 NLRB 713.30The description of the representation proceeding affecting the Oregon areais basedon the Board's decision, of which I have taken judicial notice, inThe PacificTelephoneand TelegraphCompany,85 NLRB 713. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY497in 1949 (prior to the unit finding quoted above), ORTT-TWOC discontinued itsaffiliation and resumed the name Order of Repeatermen and Toll Testboardmen. The"Second Corrected Supplemental Decision and Certification of Representatives" certi-fied ORTT as the bargaining representative of the employees in the unit.B. Collective bargaining between the Respondents and ORTTAfter the1940 certification,the Respondents and ORTT maintained bargainingand contractual relations for approximately 13 years, initially bargaining with re-spect to toll maintenance employees in the Northern California-Nevada and SouthernCalifornia areas, but extending the scope of the bargaining and contractual relationsto the employees in the other two units as the respective certifications affecting themwere issued. In all, some 25 agreements were signed, a substantial number of theseconsisting variously of extensions or modifications of, or supplements to, prior con-tracts.31Putting aside the terms of a subsequent extension, the last agreement, cover-ing the employees in all three units, was executed on June 20, 1952. It specifiedMarch 15, 1953, as the terminal date.On December 29, 1952, ORTT requested the Respondents, in writing, to beginnegotiations for a new contract on February 2, 1953.The Respondents agreed tothe request.Negotiations were begun at a meeting held on February 2, 1953, andwere continued on various dates thereafter.On March 25, 1953, during the courseof negotiations,the Respondents and ORTT entered into a memorandum of agree-ment extending the contract of June 20, 1952 (with some modifications that neednot be described), until May 14, 1953, and providing that the agreement so extended,was to continue thereafter until terminated by 5 days' notice from either party tothe other.Negotiations for a new agreement were reopened on April 3, 1953, atthe request of ORTT, and continued on various dates thereafter.As of the close ofa meeting held on May 14, 1953, the parties were in disagreement on a number. ofissues, including the question of wages, each side having made wage proposals.On May 18, 1954, ORTT filed a representation petition with the Board, seeking aconsolidation of the three units into a single systemwide unit, and the inclusion (asthe record suggests) of some additional categories of employees numbering some200 or 300 persons who, the record indicates, were then represented by CWA. Thepetitionwas docketed as Case No. 20-RC-2251.The Respondents and ORTT met again on May 20, 1953, at the request of the-former.At the meeting, Robert J. Williams, then PT&T's labor relations managerfor the Washington-Idaho area and now holding the same position in the Oregonarea, told the Union's representatives that he had arranged the meeting with the hopethat the parties could reach agreement, but that he had since learned of the filing ofthe petition, and that it "posed a problem."Williams requested a 48-hour recess-to consider "the new developments," and ORTT's representatives agreed.The parties met again on May 22, 1953.Williams, who had been the Respondents'principal spokesman during the negotiations, told ORTT's representatives that "nego-tiations had been conducted on the premise that both parties were satisfied with thebargaining units as then constituted"; that PT&T had "evidently . . . been made aparty to a jurisdictional dispute"; and that the Respondents were "suspending negotia-tions until the issue was settled, either by the union withdrawing the petition beforethe Board, or until the Board had decided the issue."After some discussion, themeeting ended.In a letter dated May 23, 1953, addressed to Leslie Monahan, president of ORTT,Williams reiterated the reasons for suspending negotiations,asserting,also, that therewas no basis for further bargaining "if any party to the proceedings insists on broad-ening the issues in such a manner as to affect large numbers of people or to changesubstantially the structure of the present bargaining units."The letter expressed theview that "this jurisdictional dispute between ORTT and CWA . . . should not bepermitted to obstruct bargaining,"and proposed the resumption of bargaining nego-tiations, providing that ORTT and CWA agreed with the Respondents that the com-.>nFor convenience of reference, I have treated ORTT as a signatory to all25 agree-ments.Actually, the Union did not use the name ORTT in all of the contracts because,as found above, the organization went under differentnames ingiven periodsThe pointto bear in mind is that the labor organization which signed all the agreements was essen-tially the same union, irrespective of the name it bore in any given period. Similarlynot affecting the issues, but in the interests of accuracy, it may be noted that Nevada BellTelephone was not a party to two of the agreements, both of brief duration, one of which(and perhaps the other, as well) briefly extended a prior agreementuntila new contractwas signed. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD- 'position of the bargaining units,respectively represented by ORTT and CWA, bemaintained,"as'presently constituted,...except to the extent thatthey maybemodified by resolving the single issue as to whether some 200 or 300 men in 'thePlantDepartments of the Company should be representedORTT or byCWA...." The evidence does not establish what reply,if any,Monahan made,but, in any case,negotiations were not resumed.On May 29,1953,the Respondents gave ORTT the required 5 days' notice of can-cellation of the existing contract,stating, also,that"any and all' other agreements orunderstandings between the parties, whether orator written,'are 'heredy cancelled."Another letter,bearing the same date, from the Respondents'to'ORTT notified.th'eUnion that"for the time being,"-the provisions of the'confract of June 20,11952,'asamended and extended,would be continued,with certain exceptions outlined in- theletter.On September'4, 1954, ORTT, byletter,requested the Respondents to resume negO-tiations and to make arrangements with the Union for a meeting.The Respondentsreplied by letter dated'September16,1954,pointing out, in substance; that the Boardhad not yet decided the issues raised by ORTT's petition' (upon which a hearing hadbeen held),and', in effect,declining to resume negotiations because such a resumption,in the Respondents'view, would be prejudicial to the position they had taken in therepresentation proceeding. , (The' General Counsel does not, base his claim that theRespondents refused to bargain upon this letter.)C. The refusals'lo bargainThe Board handed down its decision in the representation proceeding on March17, 1954,finding,in sum,that"the combined unit sought by the Petitioner is not anappropriate unit.at this time," and dismissing the petition(The Pacific Tele-phone and Telegraph Company,107 NLRB 1615)..iOn March 30,1954,Monahan wrote to Glen Ireland,vice presidentof PT&T;noting that-the Board had disposed of the proceeding,and requesting that the lastcontract,(that of March 25, 1953)be reinstated,"with, current wage schedules,'1fora 3-month period,and requesting a meeting "if there is any doubt as' to the advis-ability of this program."Ireland replied-by letter datedApril 12,1954,decliningthe request for reinstatement of the last contract,and asserting,among other things,that in its decision of March 17,1954,the Board"found that today there is no sub-stantial'craft distinction between toll titled and exchange titled employees,"and that"the findings underlying the Board's decision'were such as to make any separate tollmaintenance unit...inappropriate for bargaining purposes."On behalf of his Union,Monahan wired Ireland on March 29,1954,' requestingthat the Respondents bargain with the labor organization,and reiterated the requestin a letterdated April 30,, 1954.32Ireland replied by letter dated May 3, 1954;acknowledging receipt of Monahan's' wire and letter,and in effect,reaffirming theRespondents'position as outlined in its letterof April 12, 1954.Monahan sent Ire=land another telegram on May 19,1954,expressing the viewthat PT&T had mis-interpreted the Board'sdecision,and 'requesting that PT&T bargain.with ORTT:Monahan'received.no response'to this,telegram.,,uD. Thee issue whether the three bargaining units are-appropriate-nrThe Respondents do not question that the three units were appropriate when theywere defined,but challenge their- current propriety.33In support of their position;m Monahan, sent.the telegram and letter as president of ORTT-IBEW.Although, thematter will be taken up below, it may be noted herethat ORTT,became an affiliated or-ganization,and changed its name again on or about February 26, 1954 ; and that for rea-sons that will,appear, the change of name and affiliation does,not significantly affect what-ever,obligation to, bargain the certifications imposed upon, the Respondents,.8'The question'of altering or discarding a unit'determination previously made by theBoard normally arises in a representation proceeding.The General Counsel's brief with-out citing authority,makes the point that the Respondents are "obligatedto observethe three-unit determinations"until they are reversed by the Board," presumably meaningthat it Is the Respondents'duty to continue to recognize the units as appropriate until theBoard determinesthe contrary. ' Implicitbi"the General Counsel's position is the viewthat such a pronouncement should come,if at all, in'a representation case and not in anunfair labor practice,proceeding.The Respondents,citingChalet,Inc.`,107 NLRB 109;andEndicott-Johnson Corporation,108 NLRB 88, contendthat theymay properly raisethe issue of the propriety of the units in a 'proceeding such as this.The cases citedby THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY499the Respondents rely'heavily upon the.fBoard's decision of March 17,1954, in CaseNo. 20-RC-2251, reported asThe, Pacific Telephone.and Telegraph Company,107NLRB 1615.A substantial portion of the evidence in that case was incorporated, bystipulationof the parties, into the record of the instant proceeding.,Because the Re-spondents view the Board's findings as amounting, in sum, to a holding that the threeunits are no longer appropriate, and since much of the evidence in the representationcase is part of the record in the instant-proceeding, one must look both at the issuesraised by ORTT's petition and at the Board's decision thereon.In the representation proceeding, in which the, Respondents and CWA also par-ticipated as, parties, ORTT, sought a consolidation of the three unitsinto a singlesystemwide unit to include "all toll central office repairmen, toll testboardmen, trans-missionmen,telegraph repeatermen, radiomen, switchmen, central office repairmen,PBX repairmen, and PBX installers who spend 51 per cent or more of their timeinstalling,maintaining and repairing all telephone equipment on which the work doneis coded as toll work in accordance with the (Respondents') coding procedure; allradio equipment; all television equipment; and all telegraph and teletype equipment"(ibid.,footnote 1).34The following extensive excerpt from the Board's decision (omitting footnote ref-erences, some of which will be summarized at other points) reflects the major reasons,at least, for the conclusion' reached there:Frequentchangesin work assignments of telephone maintenance employeesfrom time to time necessitated continual changes' in the classifications' of tollmaintenance and central office employees.The broadening of the Employer'soperations, the extent of organization by the union representatives involved, theirjurisdictional agreements on category inclusions and exclusions, and other factorsunrelated to the character of the units, as well as the earlier Board decisions,shaped the present -pattern of collective bargaining for the Employer's toll main-tenance employees.The record is clear that this present pattern satisfied noneof the parties to this proceeding.The frequent reclassification of employees re-quired by,the Employer's service needs over a number of years, with attendantchanges in the size of the units of toll maintenance employees in the differentservice areas,,hasproduced much bargaining strife, provoked the filing of many+grievances, and the making of many job classification studies, and caused con-siderable expense and inconvenience to the contracting parties...'.Within the past, 10 years, steadily acceleratedchanges inthe technology ofthe Employer's communications and' maintenanceequipment; integrated "toll"and "exchange" developmentsin itstelephone service to meet the rapid postwarincreaseof population on the West Coast; the introduction of new communica-tions-serviceswith integrated dual "toll" and "exchange" components; the in-crease in the number and complexity of Federal and State regulations; and theintegrationof "toll" and "exchange" functions performed, by the Employer'stelephone equipment operating and maintenance employees have produced asituation,where today the words "toll" and "exchange" are 'no longer simplegeographical definitions, but, on the contrary, complex geographical, economic,and legal concepts, easier to 'exemplify than to define, and developed for pur-posesunconnected with collective bargaining.For example,' the Employer,purely as an accounting device, today codes its equipment as "toll" or "exchange,"for regulatory purposes, in accordance with the following highly variable factors:itsuse, its situs,its type, and its current association with other equipment.Periodic recording of equipment is necessary to meet the continual factor varia-tions.Not only do the factors themselves have little or nothing to' do withthe determination of the outlines of a bargaining' unit, but their continual varia-tions would, as the Petitioner admits, require periodic redeterminations of theunit at intervals of approximately 90 days.The same would be true'withthe Respondents are inapposite, for the units challenged there by the respectiveemployershad not been found to be appropriate by the Board. In any event, in view of the findingsand conclusions made below, I deem it unnecessary to decide the question raised by theGeneral Counsel, although one,may note, with interest: Mr. 'Justice Fiankfurter's recentobservation in a different factual situation that "if an employer has doubts about bis'dutyto continue bargaining (with a certified union), it is his responsibility to petition theBoard for relief, while continuing to bargain in good faith at least until the Board hasgiven some indication-that his claim has merit."Ray Brooks v. N. L: R. B.,'348 U.S.'96.84 The proposed unit initially',described in ORTT's petition (General Counsel's ExhibitNo: 11) 'was' couched, in substantially different terms. It is evident that the petition waqamended at one point or another during the course of the proceeding. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the more inclusive unit which the Petitioner seeks.The obvious re-sult would be to continue the very sort of unit indefiniteness, indefinability, andvariability which the Employer and the Petitioner profess to seek to avoid, to saynothing of the undue burdens of hardship upon both parties in their efforts toarrive at specific unit determinations, and the ultimate impact of such burdensupon the employees concerned.Moreover, it now clearly appears that, howeverdistinctive the skills of "toll maintenance" and "central office" employees mayhave been in early days of less developed operations, the present worth of theEmployer's skilled telephone maintenance employees lies in their ability to handlehighly complicated, technical, and integrated circuits and equipment, howeverused, rather than in any special "toll" or "exchange" aptitudes, if any, that theymay happen to possess.In footnotes to its decision, the Board pointed out that "equipment which includesautomatic switching devices, vacuum tube repeaters and carrier equipment, andtandem switching systems serve to obliterate the earlier `toll' and `exchange' dis-tinctions by permitting `exchange' calls over longer distances and by performingdual `toll' and `exchange' functions, frequently automatically"(ibid.,footnote 12);and that "'message unit' and `extended area' service in populous centers permit`exchange' service between exchange centers and over distances formerly toll"(ibid.,footnote 13).As the Board indicated, also in a footnote reference, what it meant by"the introduction of new communication services" is that, although radiowas once"a long-distance service," there is now a "kindred service known as radio-telephone,started in 1946 or 1947, by means of which the Employer, with over 1,800 radio-telephone units, provides service within purely 'local' large cities on theWestCoast"; and that "television has developed along similarlines"(ibid.,footnote14).In another footnote, the Board exemplified its finding concerning "integra-tion of 'toll' and 'exchange' functions" by pointing out that "in the field of radio-telephone, for example, 'central office' employees, represented by (CWA), workon the mobile units, while both 'central office' employees, represented by (CWA),and 'toll maintenance' employees, represented by (ORTT), work on the stationarytransmitters and receivers"(ibid.,footnote 16).On May 14, 1954, the Board issued a "SupplementalDecision,"stating in part:"The Board wishes to make it clear that by dismissing the Petitioner'spetition itdid not by this action intend to pass upon the validity of the existing certifications,previously issued by the Board to the Petitioner as collective-bargaining repre-sentative in the three existing separate units of toll maintenance employees, or ad-judicated any of the rights and obligations that flow therefrom"(The Pacific Tele-phone and Telegraph Company, et al.,108 NLRB 862).In refusing to bargain on April 12, 1954, as Ireland expressed it in his letter toMonahan of that date, the Respondents took the position that "the findings under-lying the Board's decision (of March 17, 1954) were such as to make any separatetollmaintenance unit . . . inappropriate for bargaining purposes."_ The Respond-ents assert essentially the same position here.Thus, seeking support in the decision,they contend that the existing units have "indefiniteness, indefinability and vari-ability," thereby justifying the refusals to bargain. It is well to bear in mind thatthe Board neither said that the three units have "indefiniteness, indefinability andvariability" (but used the quoted words in terms of what the parties asserted theywere seeking "to avoid") nor held that the units are inappropriate.35But if theRespondents entertained any doubt about the matter at any time (and I have nosuch doubt), it should have been dispelled by the "Supplemental Decision" of May14, 1954. In any event, with respect to the Respondents' position, there is, to besure, a resemblance between the unit proposal rejected by the Board and the threeunits, for as the Board noted in the 1944 and 1949 decisions, PT&T has followedthe practice of classifying employees as "toll" or "exchange" depending "upon thetype of equipmenton which each craftsman regularly spends 51 per cent of his time."[Emphasis supplied.]However, the resemblance is byno meansdecisive, for quiteapart from some difference in definitional content between the existing units andthe rejected proposal, as will become evident below, the lines of inquiry requiredfor this proceeding are materially different from those appropriate to the represen-tation case.as On that score, one may note that in his concurring opinion inBrown v The Paci/ioTelephoneand Telegraph Company,218 F. 2d 542 (C. A 9), Judge Pope said : "I think thata fair reading of the March 17 order (the Board's decisionof March 17, 1954)does notsupport the view that the Board was withdrawing its certification of the separate ORTTunits." THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY501As bearing on the claim that they are justified in refusing to bargain on the basisof the three units, the Respondents cite decisions by the Board to the effect that thedoctrine-ofres adjudicatadoes not apply to the Board's unit determinations 36 Put-ting aside the fact that the cases in which the inapplicability of the doctrine wasnoted were representation, and not unfair labor practice, proceedings, even if oneassumes that the doctrine is inapplicable here, that does not confer a license toexplore all questions that might be germane to a representation proceeding.Forexample, thehypotheticallyorpossiblyvarying effects, of the coding procedure andtechnological developments upon "the outlines of a bargaining unit" are quite im-material here.We are not concerned, as the Board apparently was in consideringthe desirability of an altered and expanded unit basis for bargaining, with the effectthat any "periodic recording" of equipment "would" have upon the "outlines of abargaining unit."(in that regard, as will be pointed out more specifically later,the evidence does not establish that what the Board termed the "periodic recordingof equipment" has resulted in any significant number of reclassifications, or that,in turn, at least during the decade of "changes in . . . technology," reclassificationshave produced any appreciable expansion or contraction in the size of the units.)The fact of the matter is that notwithstanding the resemblance between the rejectedunit proposal and the three existing units, the latter, irrespective of their respective.ages,must be presumed to have continuing vitality, for any other principle wouldopen the door to continual relitigation of unit issues already decided, and thus mili-tate against the ends of stability in bargaining relations which the Act was designedto secure.Bearing that in mind, it is evident that the General Counsel establisheda prima faciecase when he adduced evidence of the unit determinations, the certifi-cations, an appropriate request of the Respondents for bargaining by the certifiedrepresentative of the employees comprising the three units, and refusals by theRespondents to bargain.At that point, a duty devolved upon the Respondentsto go forward with the evidence to establish a legal justification for the refusalsto bargain.Thus the focal point of inquiry is not thehypotheticalorpossibleimpactof the coding procedure and changes in telephone technology upon the threeunits,but whether the evidence establishes that anything has occurred in a givengeographical area to which a unit determination is applicable to warrant the dis-regard of the mandate, implicit in the certification applicable to the area, that theRespondent affected bargain, upon appropriate request, with the labor organizationcertified by the Board as the representative of the employees within the purviewof the unit determination applicable to the area. It should also be borne in mindthat each, unit has a life of its own, and thus, putting aside the question of theoperative weight to be given the events upon which the Respondents rely, it seemsclear that evidence relating to the Southern California area, for example, does notnecessarily affect the unit determinations respectively applicable to the Oregon andWashington-Idaho areas.With the foregoing considerations in mind, one may turnto a consideration of the Respondents' claim that "the findings underlying theBoard's decision" and other features of this record justify the refusals to bargain.An evaluation of the claim requires some reminder of the definitional contentof the units and a prefatory determination whether the basis upon which they wereoriginally defined still exists.The term "toll maintenance employees," as used in thethree unit determinations,was lodged in the Respondents'classification practices ineffect when the units were found by the Board to be appropriate.The Board adoptedthese practices as the measure of its unit definitions, taking the term"tollmaintenanceemployees'.' .to mean employeesplaced bythe Respondents in certain specific classi-fications under a classification policy described by the-Bdard in the 1944 and 1949decisions, and noted by it in somewhat different terms in the 1940 decision.As found above, the Respondents recently changed the job titles of telegraph repeater-man, testboardman, and toll central office repairman to that of transmissionman,but that does not affect any issue here,for the change in job titles involved no changein the duties of the individuals concerned.Moreover,the classification of trans-missionmanwas, andstill is,included in the term "toll maintenance employees."As relevant to the present status of the classification structure,it should be borneinmind that there is no evidence that the Respondents have done away with thepractice of classifying employees as "toll"or "exchange," depending"upon the typeof equipment on which each craftsman, regularly spends more than 51 percent ormore of his time." 37 In fact,PT&T applied the classification policy within a periodasPacific Greyhound Lines, 9NLRB 557, andUnion Lumber Company,53 NLRB 567.M After the refusals to bargain, as will more particularly appear later, the Respondentsentered into a supplemental agreementwith CWA, ineffect applying the terms of an exist- 502DECISIONS OF NATIONALLABOR RELATIONS' BOARD'of only a^ few, months before the suspension of negotiations between the Respondents,and ORTT and the cancellation of their last contract 3stThe fact of the matter is that notwithstanding technological developments of thepast decade, and the claimed variable effects of the Respondents' coding procedure,the term "toll, maintenance employees," and the classifications comprehended thereby,have been used by the Respondents, as identifiable instruments for their operationsnot only during the many years of bargaining preceding the last certification butsince then as well.Thus it is a significant fact that as recently as August 1952,PT&T filed with the "California Division of Apprenticeship Standards an "outline foron-the-job training" for each of three toll maintenance classifications, namely, tollcentral office repairman, telegraph repeaterman, and testboardman.The docu-ments are still on file, and there is no reason to believe that they are no longeroperative, notwithstanding the fact that the three job titles have been changed tothat of transmissionman.Each outline describes a 4-year apprenticeship trainingperiod for the given classification; sets forth in some detail the "major work opera-tions" required of employees in the classification; and specifies how much of the 4-yearperiod must be devoted to training for such operations. It would be far-fetchedto think that when PT&T filed these outlines with a public agency, the Companyentertained any^'doubt as to the characteristics of the classifications named in themand the duties required of the employees holding the job titles listed.Moreover,PT&T has had even more recent occasion to use the term"tollmaintenance' em-ployees" for its operating purposes.Shortly after the issuance of the Board's 1954decision, PT&T prepared a document entitled "Wage and Working Practices TollMaintenance Employees Northern California and Nevada Area," making its,con-tents effective' as of April 13, 1954.Substantially similar copies of the document,with minor modifications adapted to the various operating areas, were posted byPT&T in each area for the, "attention of the toll employees."A related documentbearing the caption "Wage and Working Practices (Toll' Maintenance Employees)Effective April 13, 1954" was distributed to supervisorypersonnel in all four geo-graphical operating areas.I think it is reasonable to assume that both PT&T andthe individuals for whose attention these documents were prepared understood whatwas meant by "Toll Maintenance Employees," as used in each, document, and whatclassifications of employees were within the purview of the "Wage and WorkingPractices" described in each.Also, as bearing on the continuing identifiable natureof the term "toll maintenance employees" and of the classifications within its purview,it is well to remember that although the Respondents assert in their brief that thethree units are "vaguely defined," there are clear' indications in the record that "tollmaintenance" has distinctive meaning for the Respondents as descriptive of 'certainof its operations.Significantly, in that connection; PT&T uses theterm "toll main-tenance" to identify operating divisions or sections of the several area plant depart-ments, and employs the phrase as an ingredient in the'titles of supervisory' personnel.'Moreover, such divisions or sections, and the supervisors'employed in them,-are theagencies whereby the Respondents supervise the work of toll maintenance employees,and such supervision is, in the main; separate from that exercised over exchange-titledemployees.There is no evidence that since the first unit' determination, technologicaldevelopments and the claimed variable effects' of the coding procedure have wroughtany significant 'changes in the Respondents' "tollmaintenance"' supervisorystructure,nor does it appear that the Respondents have been deterred by any variable effectsof 'their coding procedure or any departure from early "simple geographical defini-tions" of "toll" and "exchange" from continuing to the present 'day the applicationof the term"tollmaintenance"to certain of their operating functions and to super-visory personnel engaged in directing the work'of toll maintenance employees. Ining contract, covering exchange-titled employees, to toll maintenance employees in theNo, rtherfi California-Nevada area. ' The original contract''(General Counsel's Exhibit No. 31,sec. 1.04) contains provisions '(whicli'need not be detailed here) for classification of em-ployees performing work within the purview of more than one classification.There is noevidence' that these provisions, have as yet actually been applied to toll maintenance em-ployees.Moreover,: for reasos that will appear, the supplemental agreement Is Invalid,and I thus do not regard the classification' provisions of the' original contract with,CWAas validly applicable to' toll'niainteiiance -employees: It should also be noted, that quiteapart fromlits inviilidity,'the'supplemental agreement does not apply to tollmaintenanceemployees in the Southern California, Oregon, and Washington-Idaho areas.as An exchange-titled employee was thus reclassified, at theinstanceof ORTT,,in theWashington-Idaho area during the'latter part of'1952 or the early portion of 1953.TheCompany also reclassified two exchange-titled employees in Escondido,, California, In- 1953as a result of a request initiated by ORTT in 1949. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY503sum, the practice of separate classification,upon which the Board based its concep-tion of"tollmaintenance employees,"is still in existence;and the employees withinthe meaning of the term "toll maintenance employees" are still clearly identifiable byclassification.39Among the "findings underlying the Board's decision" upon which the Respond-ents rely are some observations by the Board in the 1954 decision in connectionwith classification grievances by ORTT and the reclassifications of employees.Re-lying upon the Board's language, the Respondents appear to take the position thatthe relevant parts of the decision and related evidence demonstrate variability andindefiniteness in the units.A corollary of that position appears to be, althoughnot put in quite such terms in the Respondents' brief, that the units have not func-tioned satisfactorily.For an examination of these positions, one may refer againto the applicable portions of the decision and then relate it to the evidence andissuesin this proceeding.40In the decision, the Board stated that "frequent" changes in assignments of em-ployees "from time to time necessitated continual changes in the classifications"of both toll maintenance and exchange-titled employees.This language was fol-lowed by a recital of factors which "shaped the present pattern of collective bar-gaining"; then the Board said that "this present pattern satisfied none of the parties"(the Respondents, ORTT, and CWA); and that the "frequent reclassification of em-ployees required by the (Respondents') service needs over a number of years, withattendant changes in the size of the units . . . in the different service areas, hasproduced much bargaining strife, provoked the filing of many grievances and themaking of many job classification studies, and caused considerable expense andinconvenience to the contracting parties."Taken in conjunction with the Board'slanguage in other portions of the decision relating to the coding procedure andtechnological and operational changes, there appears to be some implication inthe quoted observations that reclassifications and the coding of equipment and laborhave had a significantly variable effect upon the units.Also, the Board's state-ment that the "pattern [of collective bargaining] satisfied none of the parties,"and the references to "frequent reclassification," "attendant changes in the size ofthe units," "much bargaining strife," "many grievances," and "many job classifica-tion studies," imply the view that the bargaining units have not functioned satis-factorily.In any event, whether or not one may draw such implications from the de-cision, the question presented here is not the Board's meaning, but whether theevidence supports the Respondents' relevant contentions.In assessing the weight, if any, that may be accorded the evidence bearing on"frequent reclassifications," "much bargaining strife," "many classification jobstudies," and "many grievances," it should be kept in mind that PT&T's system isvast, covering the Pacific Coast tier of States from border to border; that as ofFebruary 1, 1953, the nonsupervisory plant department employees of PT&T and itssubsidiaries numbered 22,870; that, as of that date, 1,099 of these were membersof ORTT (the entire membershipis inthe employ of the Company or one or an-other of its subsidiaries); 41 that the first unit and certification have been in existencefor a period of about 14 years; and that these were followed by 25 collective-bar-gaining agreements during some 13 years of bargaining relations between one or3oNo implication is intended that discontinuance or change of the classification prac-tices noted by the Board in its past decisions would lead to a devitalization of the units.In the absence of concrete evidence of abandonment of, or material change in, the Re-spondents' classification structure, as applied to toll maintenance employees, it is unneces-sary to speculate what effect future changes in the classification system might have onthe unit determinations.40 By examining the evidence bearing on the positions in question, as indicated earlier,I do not thereby hold that they are a defense to a claim of unlawful refusal to bargainon the basis of the existing unit determinations.As noted at another point, in the lightof findings made below, I deem it unnecessary to decide that question.41Thefigures mentioned above arebroken downby area as follows:Plant DepartmentORTTAreaEmployeesMembersNorthern California-Nevada-----------------------------------------------9,278453Southern California--------------------------------------------------------8,810342Washington-Idaho-----------------------------------------------------2,898181Oregon --------------------------------------------------------------------1,884123Total -------------------------------------------------------------------22,8701,099379288-56-vol. 113-33 504DECISIONSOF NATIONALLABOR RELATIONS BOARDanother(or both)of the Respondents and the labor organization representingthe employees comprising the units.Particularly against the background of thesefactors, the evidence does not establish that in the Northern California-Nevada,Washington-Idaho,and Oregon areas there have been"frequent changes in workassignments"of employees,whether toll maintenance or exchange-titled,or thatin these areas, there have been"frequent" reclassifications,42or that,still speakingof the same areas, any such reclassifications"producedmuchbargaining strife" and"provoked the filing ofmanygrievances and the making ofmanyjob classificationstudies."[Emphasis supplied.]On that score, the"grievance"and reclassificationstatistics set out below are quite informative.The unit applicable to the Northern California-Nevada area has been in existencefor many years,yet the evidence of classification grievances in the area is scant. Sug-gesting by his answer to a question that reclassification resulted from a claim byORTT, substantially all the evidence with respect to any such grievance in the area,and its result, consists of vague testimony by Albert S.Kanagy, a representative ofORTT, that "around 10 years ago Livermore and Cappa were reclassified in the Oak-land office."I can draw no operative inference from such imprecise testimony thatthere have been"many grievances,, 'much bargaining strife,"and "many classifica-tion job studies" in the Northern California-Nevada area.Nor may any such in-ference be drawn with respect to the Oregon area.Although the unit for that areahas been in existence since 1949,the evidence reflects the reclassification of only threeindividuals,all resulting from a request byORTT,apparently shortly after the unitdetermination was made.No request for reclassification has been made for the areasince then,and none has been deniedby PT&T.The Washington-Idaho unit hasbeen in existence about 10 years;yet during that decade,there have been negotiationsbetween PT&T and the representative of the unit with respect to only,6 positions inthe area-2 each in Ephrata,Washington;Renton,Washington;and Lewiston,Idaho.In each instance,because of the volume of work on"toll" equipment,an exchange-titled employee was reclassified to a toll maintenance category.On one other oc-casion,involving the transfer of a toll maintenance employee from Renton to an-other city, ORTT made inquiry as to the reason for a failure by the Company to posta notice as to the vacancy,and the Union was informed that"tollwork had fallenoff to such an extent that a toll man was no longer required in Renton."43Thatended the matter.Pour other reclassifications were made in the area from an ex-change-titled to a toll maintenance category-1 each in Port Angeles and Aberdeen,Washington,and 2 in Tacoma, Washington-but so far as the probative evidenceshows, these were not the product of any grievance or request by ORTT.44 There43 The evidence reflects only a few reclassifications in each of the three areas, whetherfrom toll maintenance to exchange-titled,or vice versa, or from one classification toanother within either group.The extent of reclassifications for the Oregon and Wash-ington-Idaho areas, reflected in the record, will be described later, but for present purposes,it is sufficiently illustrative of the finding made above that the record reflects thereclassi-fications of only about five specific individuals in the Northern California-Nevada areaduring the period since 1940, and not all of these were reclassified from an exchange-titledto a toll maintenance status, or vice versa (See the stipulation relating to employees whotook training courses described in Respondents'Exhibits Nos. 57 and 58.) It does notappear that any of these were at the request of a union.With respect to the NorthernCalifornia-Nevada area, the record contains a generalization by Kanagy that "around 10years ago Livermore and Cappa were reclassified in the Oakland office." This testimony isso vague, lacking, as it does, any details of the number of men, type of equipment, orgrievance involved, that I am unable to accord it any significant weightSo far as theevidence in this record is concerned, there is much more warrant for a holding that reclas-sificationswere infrequent in the Northern California-Nevada, Washington-Idaho, andOregon areas than there is for a conclusion that they were "frequent" in these areas.43On one occasion, also, in 1952 or 1953, the Union requested that a surveybe made ofthe amount of toll maintenance work in the Centralia, Washington, office (also identifiedin the record as the Chehalis office), because the amount of such work had increased. TheUnion was informed that the increase was a "temporary" condition and the matter ap-parently ended there44 In a context in which Kanagy was apparently referring to classification grievances, hetestified that PT&T _"changed the title classifications of a number of men in Tacoma fouror five years ago"As he is the Southern California area representative of ORTT, andalso statedthathe is"not familiar with the details of that case,"it seems likely that hisquoted testimony rests on hearsay.Thus I can draw no inference from his testimony thatthe Tacoma reclassifications were made at the instance of the Union.Monahan, presidentof the Union,testified that to the best of his knowledge the, organization did not requestthe Tacoma reclassifications.- THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY505has never been a strike by ORTT over any classification question in any of the areas.From what has been said it seems to me that at least as far as the Northern California-Nevada, Oregon, and Washington-Idaho areas are concerned, such terms as "peacefulnegotiation" and "amicable disposition," rather than a label such as "bargainingstrife," describe the handling of the relatively few classification questions that havearisen in those respective areas over a substantial number of years. In any event,putting the Southern California area aside for later discussion, the evidence will notsupport a finding that the units have not functioned satisfactorily with respect to theother three areas, nor does the evidence establish anyappreciableorsignificantchangein the size of the bargaining units as a consequence of reclassification in the NorthernCalifornia-Nevada,Washington-Idaho, and Oregon areas, whether or not such re-classifications resulted from such factors as "changes in . . . technology" or "newcommunications services."Moreover, with respect to these three areas, there is noshowing that the Respondents have ever entertained any doubt either as to the classi-fications into which employees should be placed or with regard to the "outlines" ofthe bargaining units respectively applicable to such areas.Since the 1940 certification, a total of between 30 and 33 employees in the SouthernCalifornia area have been reclassified from exchange-titled to toll maintenance cate-gories as a result of negotiations between the Respondents and ORTT.45By far thegreater numbers of these reclassifications occurred early in the life of the certification,as is evidenced by the fact that some 24 or 26 of the reclassifications went into effectprior to the end of 1944.46With the possible exception of 2 employees at Escondidoand 4 or 5 at Hollywood, the evidence does not establish that any of these reclassifica-tions were due to "changes in.technology" or "new communications services." 47Although in some instances a substantial period of time elapsed between the inceptionof negotiations and resulting reclassifications, there is no evidence of "strife" betweenPT&T and-ORTT over the reclassifications, and they appear to have been made ina setting of amicable discussions48 It seems fair to say that reclassifications in theSouthern California area were sporadic and occasional rather than "frequent," 49 par-ticularly if one bears in mind the extensive period involved since the 1940 certifica-tion, and that the Respondents employ a very large number of plant employees inthe area, including a substantial number of toll maintenance employees. (As ofFebruary 1, 1953, there were 8,810 nonsupervisory plant department employees inthe area, of whom 342 were members of ORTT.)The evidence will not support afinding that since 1944, at least, there has been any appreciable or significant changein the size of the unit as a consequence of reclassifications in Southern California.On the contrary, it is fair to hold that whatever change has taken place in the sizeof the unit since 1944, as a result of reclassifications, has been practically negligible.46 Specifically, 2 men were reclassified at the San Diego main office in 1940; 9 in LosAngeles in 1941 ; 3 or 4 in Oceanside in 1944; 5 or 6 at the San Diego University office in1944; 5 at El Centro in 1944; 4 or 5 at Hollywood in 1949; and 2 at Escondido in 1953.The discussions relating to the Oceanside, El Centro, and San Diego University reclassifi-cations began in 1942, and all three offices appear to have been involved in substantiallythe same discussions401n addition to the reclassifications resulting from negotiations, mentioned above, therecord reflects some 6 other reclassifications in the area, only 1 of which appears to havebeen from a job title in 1 group (exchange-titled) to a category in the other (toll main-tenance).(See the stipulation relating to employees who took training courses describedin Respondents' Exhibits Nos. 57 and 58 ) It does not appear that ORTT had anythingto do with these reclassificationsI think it unimportant to any issue in this proceed-ing, but in my judgment, for the period since 1940, the record does not substantiallyestablish "frequent changes in work assignments," whether of exchange-titled or toll main-tenance employees, in the Southern California area.47The Escondido reclassifications occurred in connection with the establishment ofmicrowave facilities between Los Angeles and San Diego; those in Hollywood werethe result of the installation of a "television center" there48ORTT made a number of inquiries of PT&T some years ago as to the "amount of workdone on toll codes" by exchange-titled employees in a number of offices in Southern Cali-fornia.The evidence indicates that the Union was told on such occasions that the amountof work performed on toll equipment did not warrant any reclassifications. I am unableto regard these inquiries as constituting "grievances" or as involving "bargaining strife."The evidence fairly indicates that the 'Union accepted PT&T's answers as dispositive ofthe inquiries.90Webster's Unabridged New International Dictionary (Second Edition) defines "fre-quent" as meaning, among other things, "often to be met with ; happening at short inter-vals ; often repeated or occurring." 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents presented evidence that PT&T and ORTT have had an unresolveddifference since 1942 over the classification of some individuals employed by theCompany in five communities (Pomona, Downey, Santa Monica, Long Beach, andWhittier) in Southern California.Although the men in question, numbering some13 in the aggregate, are in the employ of PT&T, the offices where they are stationedbelong to other telephone companies.This classification question has been discussedby the Company and ORTT "a couple of dozen times" since 1942, usually at meetingsprimarily devoted to other matters.50The reason for PT&T's refusal to reclassify themen is described somewhat sketchily in the record.According to one witness(Kanagy), the Company declined to reclassify the men because they worked underexchange supervision.It does not appear that the Company entertained any doubtabout the proper classification of the employees because of the nature of the equip-ment maintained by them, or the type of service they rendered. In fact, the evidencedoes not describe with any real clarity either the duties of these employees or thetypes of equipment on which they have been employed, although the record containssome reference to these matters by a witness (Kanagy) apparently based, in themain, on hearsay 51Thus one is unable to determine from this record whether ornot the employees were properly classified in the terms of "the type of equipment onwhich each craftsman regularly spends 51 percent or more of his time."Whether the negotiations with respect to this small number of employees, con-ducted, in the main, as the subordinate part of discussions dealing with othermatters,may aptly be described as "much bargaining strife," when measured bythe overall bargaining pattern affecting many hundreds of employees over an ex-tensive period of years, is food upon which semanticists may feed and, in myjudgment, a matter of little or no moment here 52 The important point is thatthe evidence relating to the classification negotiations falls far short of supporting, inany material fashion, the thesis that the unit applicable to the Southern Californiaarea (not to speak of the other units) has become indefinite and variable. Itcannot be claimed that the dispute has affected the size or composition of the unit,for the simple reason that the men have never been reclassified. The evidence touch-ing on the work of the 13 men, and the equipment they maintain, is so lackingin specificity and substantial probative content that one is at a loss to spell outany relationship between the dispute and the Respondents' claim that any of theunits are indefinite and variable.Moreover, it does not appear that the Respond-ents claim that they are in any doubt as to the proper classification of the men,applying their customary classification policy, or whether the few employees in-volved in the negotiations come within the purview of the 1940 unit determina-tion.Itmay pertinently be asked why the disagreement over these men con-stitutes any greater impediment to bargaining now than in 1942, when the classi-fication question first arose, and during the many years of contractual and bar-gaining relations which followed.To put the question is to suggest the answer.Theevidence relating to the unresolved classification question has no bearing on theRespondents' obligation to honor the certification and affords no justification fortheir refusals to bargain.From what has been said above,it isquite evident that the classifications havehad little impact on the size and composition of any of the three units, at leastw The request made by ORTT on December 29, 1952, for bargaining negotiations statedthat "discussions on jurisdiction" were on the Union's agenda for negotiation.This hadreference to the classification status of the 13 men.There is no evidence that the matterwas actually discussed in the negotiations that followedsi For example, Kanagy testified that he was told by some men employed in the SantaMonica office that they worked "only on toll equipment." There are other Indications inthe record, including some testimony interrupted by a sustained objection, that Kanagy'sreferences to the work of the employees, and the equipment on which they work, are notbased on his personal knowledge.sa The unresolved negotiations concerning the 13 men led to the filing by ORTT of therepresentations petition which resulted In the 1954 decision.The Respondents make apoint of this, terming the representation proceeding a "costly attempt to redefine theunits "Much as one may regret the expense and inconvenience of that proceeding, theRespondents' point is irrelevant to any issue here.The fact that ORTT thought it neces-sary or desirable to seek a redefinition of the units, whatever its reasons were, does notestablish that the units are in fact indefinite and variable or that they are inappropriatefor bargaining purposes.There is good reason to believe, as will appear, that the Respond-ents, at least, were satisfied with the unit definitions prior to the filing by ORTT of itsrepresentation petition, but any dissatisfaction by either of the parties with the "patternof collective bargaining" is immaterial to the obligation of both to bargain upon appro-priate request. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY507during the decade of "changes in . . . technology" and since the introduction of"new communications services."The evidence pertaining to the reclassifications,whether or not any of them were due to such "changes" and "new . . . services,"falls far short of supporting, in any substantial sense at least, the claim that theunits have become variable and indefinite, nor is there any warrant for the con-clusion that the evidence relating to the reclassifications, the unresolved classifica-tion question, and whatever job studies were made, establishes that the units havenot functioned satisfactorily.In that connection, it should be sufficient to pointout that the Respondents and ORTT maintained contractual and bargaining re-lations throughout the decade in which it is asserted "steadily accelerated changesin . . . technology" occurred, but one should not leave the subject without ref-erence to one illuminating aspect of the evidence bearing on the claim that theunits are variable and indefinite and have not functioned satisfactorily.There isgood reason to believe, as I find, that prior to the filing of ORTT's representa-tion petition, the Respondents viewed the units as workable and satisfactory ve-hicles for the conduct of bargaining negotiations, notwithstanding the claims ad-vanced now with respect to "bargaining strife," reclassifications, job studies, andunit indefiniteness and variability. It will be recalled that at the meeting of May22, 1953, the last after ORTT filed its petition, Williams told ORTT's representa-tives that "negotiations had been conducted on the premise that both partieswere satisfied with the bargaining units as then constituted."Williams, it shouldbe remembered, is PT&T's labor relations manager for the Oregon area and wasthe Respondents' principal spokesman at the bargaining meetings.That his state-ment was no mere casual remark is evidenced by the fact that on the followingday he wrote a letter to Monahan, ORTT's president, proposing the resump-tion of negotiations provided an agreement could be reached among the Respond-ents,ORTT, and CWA that the existing units be maintained "as presently con-stituted . . . except to the extent that they may be modified by resolving thesingle issue" of the representation of some 200 or 300 employees.The evidenceofWilliams' statement furnishes its own illuminating commentary on the Respond-ents' contention here, emerging through the complex volume of technological de-tails in this record as a negation of any claim that the units have not functionedsatisfactorily and are inappropriate for bargaining purposes. Implementation forthat conclusion may be found in the striking fact that there is not a scintilla ofevidence that the Respondents at any time before the filing of ORTT's representa-tion petition in 1953, throughout the many years of contractual and bargainingrelations, ever advanced the claim that the units and the classifications they compre-hend are variable, indefinite, and undefinable, whether because of technologicalchanges or the coding procedure or for any other reason. I think it significant,that, for all that appears in this record, these claims' appeared for the first timeafter ORTT initiated the representation proceeding. In sum, I can find no justifica-tion for the refusal to bargain in any of the evidence pertaining to the reclassifica-tions, so-called "bargaining strife," or whatever job studies were made throughoutthe many years of bargaining relations.In the 1954 decision, the Board adverted to technological developments of thepast decade, "new communications services with integrated dual `toll' and `exchange'components" and "integration of `toll' and `exchange' functions" of employees, tomake the point that the "words `toll' and `exchange' are no longer simple geograph-icaldefinitions,"but have become "complex . . . concepts . . . developed forpurposes unconnected with collective bargaining."From this, pointing out thatequipment is coded according to "highly variable factors," the Board, at least inpart, drew its conclusion that the coding factors "have little or nothing to do withthe determination of the outlines of a bargaining unit," and that the "obvious result"of their use "would be to continue the very sort of unit indefiniteness, indefinability,and variability which the Employer [Respondent] and Petitioner [ORTT] professto seek to avoid."The Board also stated that various types of equipment "serve toobliterate the earlier `toll' and `exchange' distinctions by permitting `exchange' callsover longer distances and by performing dual `toll' and `exchange' functions."TheRespondents stress these statements in support of their position that the "findingsunderlying the Board's decision" justify the refusals to bargain.In connection with the "obliteration" of the "earlier `toll' and `exchange' dis-tinctions," I assume that what the Board meant is that concepts of "toll" and"exchange" have undergone a change from their earlier status as "simple geo-graphical definitions." (The evidence does not establish when this change occurred,and for all that appears, it took place long before the first unit determination.)If that construction is incorrect, I deem it unnecessary, in the light of conclusionsreached below, to sift the relevant language in a search for other meanings. If 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrect, also for reasons that will appear,the "obliteration"neither renders theunits inappropriate nor affects the Respondents'obligation to bargain. In passing,however, in order to keep the evidence in proper focus, if for no other reason, itmay be pointed out that classification distinctions between toll maintenance em-ployees and exchange-titled personnel have not been "obliterated"; and that theRespondents to this day continue to use "toll' and "exchange" as terms of demarca-tion between two types of service, even though, as will appear, various equipmentconcepts, at one time applied exclusively to the rendition of one service or theother, have been developed to the point where they are used in the rendition ofboth.With respect to the technological changes, it is true, as the evidence establishes,that various types of equipment, such as carrier systems (of which there are dif-ferent types, some varying considerably in complexity), vacuum tube repeaters,and transmission measuring sets, all at one time associated exclusively with "toll"service, are now also used in rendering "exchange" service.Carrier systems cameinto use for "exchange" service about 1947 or 1948, and vacuum tube repeatersand transmission measuring sets have been employed for such service for about20 years, with an acceleration of such use in the past decade.53 It is also a fact thatlocal dial service (an "exchange" function) has for a long time been rendered bytheRespondents through the medium of automatic switching devices, including"step-by-step" equipment and selectors; that in recent years selectors have been usedfor "toll" service; and that in the past few years other automatic switching devicessuch as intertoll dialing machines (also described in the record as crossbar equip-ment) and crossbar tandem systems, have been installed in some localities forthe rendition of such service.Also, as the Board noted in its 1954 decision, someautomatic switching devices such as crossbar tandem equipment perform "dual `toll'and `exchange' functions."But, as will become evident, the "changes in . . tech-nology," however pertinent to the conclusion reached by the Board in the 1954 de-cision, in the exercise of its statutory discretion to make a unit finding, play nooperative role here.Itwould seem that a good place to look for support of the Respondents'claim ofunit variability and indefiniteness would be in evidence of anyactualimpact on thesize and composition of the units by the recodification of equipment.But the oneconcrete instance in the record of the coding of specific equipment fails to reveal anyimpact on"the outlines of a bargaining unit," to use the Board's phrase.The codi-fication in question occurred in 1949 when PT&T recodified some crossbar tandemequipment from a "toll" to an "exchange" code.The equipment was (and, for allthat appears, still is) used "primarily for switching exchange and short haul tolltraffic" (Respondents' Exhibit No. 22).One would think that if there were anyevidence that the recodification had any effect upon the work or classification ofemployees,whether toll maintenance or exchange-titled,or had created any classi-fication problems for the Respondents or ORTT or'any other union, or had resultedin any "bargaining strife," the Respondents would have adduced such evidence; yetnone was presented.The absence of any such evidence leads one to believe thatthere is none. In point of fact,the evidence reflects not a single reclassification,whether from a toll maintenance to an exchange-titled category or vice versa, as aresult of the recodification of equipment.In terms of sheer hypothesis, because theclassification of toll maintenance employees is tied to the coding of equipment, onecan conceive of material alterations in the size and composition of the units as aresult of what the Board in the 1954 decision termed "the periodic recording of equip-ment."But as pointed out earlier,such hypotheses are immaterial here.So far asthis record establishes, reclassifications of employees from exchange-titled to tollmaintenance categories(the record reflects no reclassification from toll maintenanceto exchange-titled positions),at least since 1944,the period substantially coextensivewith the decade of "accelerated changes in . . . technology," have been relatively fewand sporadic, particularly taking into account the fact that PT&T and its subsidiariesemployed many thousands of plant department employees throughout the decade.The evidence will not support a finding that any of the three units have expandedappreciably(or that they have contracted at all, for that matter) in size as the productof reclassifications stemming from any "changes in.technology," including theuse of equipment such as carrier systems, vacuum tube repeaters, and transmissione3 It does not appear, at least from the Board's 1944 and 1949 decisions, that PT&Ttook any position in the respective proceedings relating to the Washington-Idaho andOregon units that the adaptation or extension of equipment, formerly used for one typeof service, to the other, or the complexities and claimed variable effects of the coding pro-cedure,militated against stability in "the outlines of a bargaining unit." THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY509measuring sets for "exchange"service,or of automatic switching devices for therendition of "toll"service.Moreover,there is no substantial evidence that becauseof the adaptation or extension of various types of equipment,at one time used ex-clusively in one.of these services, for use in the other,dr the performance by suchequipment of "dual'toll' and'exchange'functions"has led to a situation where theRespondents are unable to determine which employees come within the purview ofthe bargaining units.54Upon a realistic view of the whole record,one comes awaywith-the- conclusion,as I do,that,as applied to the issues here, there is an academiccontent to the-evidence bearing on the use of such equipment.A striking example of the academic quality of such evidence may be seen in theproof pertaining to the recent introduction of "extended area" service for residencesubscribers in San Francisco and a number of communities in the vicinity of the city.The service permits such subscribers to dial calls to points as far away as about 50miles.Such calls are billed on a "message unit,"and not a"toll," basis.A sub-scriber,with such service,dials his "extended area"call just as he would an ordinarylocal call.Automatic switching equipment in a crossbar tandem system is broughtinto play as the number is dialed and effects the connection with the desired destina-tion of the call.Prior to the institution of the service, an operator would put throughthe call for the subscriber,writing out a ticket,covering what was then a "toll" call,for accounting and billing purposes.However,the operator would herself dial thenumber called,and her call would go through the same crossbar tandem equipment,through which the "extended area" call now goes when dialed directly by thesubscriber.This equipment was maintained by exchange-titled employees prior tothe institution of "extended area" service,and is still serviced by such employees.So far as work operations are concerned,the basic difference wrought by the intro-duction of the service is that the use of an operator as the instrumentality for theplacement of the call has been eliminated,and that equipment which automaticallyrecords the call for accounting and billing purposes has been substituted for herticket-writing functions.The introduction of the service has not affected the workor classification of any toll maintenance employees, nor has it involved any changein any equipment maintained by such employees prior to the institution of the service.The evidence does not even establish that there has been any significant change inthe work of exchange-titled employees as a result of the service 55 In short, theevidence bearing on"extended area" service in the San Francisco area,inmy judg-ment, does not materially affect any of the issues.Moreover,for all that appears,the fact that"extended area" service has also been introduced in the Los Angeles,Seattle, and San Diego areas has no greater operative weight 56The Respondents see support for their refusal to bargain in the Board's referencesin the 1954 decision to "the introduction of new communications services with in-tegrated dual `toll'and `exchange'components,"and to"the integration of `toll' and`exchange'functions"of employees.Exemplifying these services,components, andu In the last representation proceeding,Albert S lianagy,a representative of ORTT,expressed the belief that the individuals who work on"toll tandem equipment" (whichincludes automatic switching devices)in the Los Angeles area are exchange-titled em-ployees,-and that "a substantial number of them fall in the group that are disputed em-ployees in this case" (the representation proceeding).In using the phrase "disputedemployees,"Kanagy was plainly referring to the issues raised by the representation pro-ceeding.I do not construe his testimony,quoted above, as establishing that the codifica-tion of the"toll tandem equipment"or the classification of the employees in question hadbeen a subject of controversy between PT&T and ORTT before the proceeding was insti-tuted,nor do I regard Kanagy's remarks as substantial evidence of any inability by theRespondents to determine the classification of the employees in question through use ofits long-standing classification policies applicable to toll maintenance personnel.ss Some additional circuits have been added to accommodate an increase in businessresulting from the service,but the circuits are substantially of the same type as those inprevious useApproximately 1,200 repeaters were also installed.These are serviced byswitchmen,but repeaters are associated both with"toll"and "exchange"service, andthere is nothing novel about the fact that exchange-titled employees maintain repeaters.It may be noted that the repeaters in question are not used for calls beyond the "extendedarea "60There is no evidence that "extended area" service is in effect anywhere in PT&T'ssystem except in the Seattle,San Francisco,San Diego,and Los Angeles areas. I amunable to hold, on the basis of the recordas made, that "extended area" service in theLos Angeles,Seattle, and San Diego areas has had any more significant effect on the workand classification of employees,whether toll maintenance or exchange-titled,and on theequipment they respectively maintain,than such service has had on the work and classi-fication of employees in the San Francisco area, and on the equipment serviced by them. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunctions, the Board stated that radio-telephoneservice is "akindred service" to"radio, once a `long-distance' service," provided "within purely `local' large cities ontheWest Coast"; that "television has developedalong similar lines";and that "inthe field of radio-telephone, . . . `central office' employees . . . work on the mobileunits,while both `central office' employees . . . and `tollmaintenance'employees.work on the stationary receivers and transmitters."Mobile radio-telephones are used in motor vehicles and small vessels and areinstalled and maintained by exchange-titled employees (PBX installers and repair-men), but stationary receivers and transmitters used in radio-telephone service aremaintained by both toll maintenance and exchange-titled employees.There are nomajor differences in the stationary equipment maintained by the respective groups.However, measured at least by evidence pertaining to the Oregon area, toll main-tenance employees devote only a small portion of their time to such equipment,whereas exchange-titled employees assigned to radio-telephone work devote substan-tially all of their time to the mobile and stationary equipment.67Moreover, againjudging by testimony pertaining to the Oregon area, both groups do not operatethe same stationary facilities, for such equipment operated by toll maintenance em-ployees is situated at a single location, while the comparable equipment maintainedby exchange-titled employees is scattered in the given area.The joint work of thetwo groups appears to consist, in the main, of performing tests, as for example, whena PBX installer puts mobile equipment in a vehicle, he calls a toll maintenance em-ployee at the latter's location, and both at their respective ends conduct tests to deter-mine if the installed equipment is functioning properly.Such joint work takes buta small amount of time of toll maintenance employees.Both toll maintenance and exchange-titled employees work on microwave equip-ment used in television transmission, but some microwave facilities on which tollmaintenance personnel are employed differ markedly from microwave equipment onwhich exchange-titled employees work.Toll maintenance employees maintain highlycomplex stationary microwave equipment known as TD2.The equipment is em-ployed in transcontinental television transmission and is designed for permanentinstallation at terminal points and repeater stations. It may also be used for radioand telephone transmission.A TD2 assembly has as many as 6 microwave channels,each capable of handling 600 voice channels.The evidence suggests that toll main-tenance employees servicing such equipment usually have the title of transmissionman(and were so classified before other toll maintenance job titles were changed to thatof transmissionman).Classroom training provided by PT&T in the use of TD2equipment lasts 2 weeks, and a transmissionman (Amicarella) testified that, in addi-tion, he received approximately 2 months of on-the-job training in the use of theequipment 58Exchange-titled employees maintain microwave equipment known asTE. Such equipment is portable and far less complex than TD2.59 The exchange-s7Findings with respect to radio-telephone service are based, in the main,'oh evidencerelating to the Portland, Oregon, areaAt one point, Respondents' counsel in effect con-ceded that maintenance of radio-telephone equipment in California "is no different fromOregon and the other areas." Thus one may fairly infer, as I do, that thereis no signifi-cant difference between radio-telephone service in the Portland area and the rendition ofsuch service elsewhere, although, in passing, it may be noted that in Elko, Nevada, anunspecified number of toll maintenance employees spend an unspecified amount of timein maintaining mobile, as well as stationary, equipment.The record indicates that TD2 equipment was introduced in or about 1948. Betweenthe date of the introduction of TD2 and the end of 1952, 264 toll maintenance, and 3exchange-titled, employees received classroom training in the use of the equipment. Sincethen, 83 toll maintenance, but no exchange-titled, employees have received such training.Although 3 exchange-titled employees have received training in the use of TD2, there is noevidence that any are actually employed in its use.60 In Portland, Oregon, at least, toll-titled employees maintain portable microwave equip.ment similar to TE, known as RCA. It is located at PT&T's building and is used for tele-vision transmission to the television station (apparently for retransmission)TE trans-mitting equipment and receiving facilities are maintained by exchange-titled employees(PBX installers) at the television station's premisesItmay be noted, however, thata TE transmitter and a receiver ("used for receiving television pick-ups from the vicinityof the city") are located on the roof of PT&T's building and are serviced by toll main-tenance personnel.The transmitter, which is used to transmit "television signals towards"the television station, requires only occasional attention (about once in a 3-week period).Although the Board noted in the 1949 proceeding that it was then anticipated that Oregontollmaintenance and exchange-titled employees would "jointly" maintain television equip-ment (85 NLRB 713, 721, footnote 25), the evidence does not establish that such jointperformance has actually taken place. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY511titled employees (PBX installers) who maintain TE equipment perform their workon the premises of the broadcasting station.Formal classroom training in the useof the equipment takes about 5 days, although one employee (Amicarella) testifiedthat his combined formal and on-the-job training lasted 5 days.Both toll mainte-nance and exchange-titled employees receive training in the use of TE equipment,although the record indicates that toll maintenance employees devote relatively littletime to the maintenance of TE equipment (see testimony of Lester M: Richards).TE equipment is used for broadcasting over relatively short distances as, for example,between a studio and its transmitter, whereas TD2 is used to broadcast over far greaterdistances.(For example, in Portland the TD2 equipment is used for telephone andtelevision transmission to Seattle.)Perhaps the most detailed description in the record of the work of toll maintenanceemployees on television (and radio broadcasting) relates to the "program room" ina building maintained by PT&T in downtown Los Angeles:A "general control"office is located there, containing equipment used for broadcasting national networktelevision and radio programs that originate in the East and other areas. Such pro-grams are fed into equipment known as a program panel by means of telephoneequipment such as carrier systems and retransmitted by means of specially adaptedrepeaters to other points, including various "control offices" of the telephone systemlocated in other cities (such as Seattle, Portland, and San Francisco) in the PacificCoast area.Transmissionmen in the program room (some of whom were formerlytitled testboardmen), among other duties, maintain the program panel, which func-tions as a type of testboard; monitor the programs feeding into and out of the programroom; connect or disconnect broadcasting stations as programming may require; testthe receiving and transmission equipment to locate faults or determine whether it isworking properly; communicate with technicians in other cities, concerning faults orrepair requirements, by means of Morse telegraph test wires, long-distance telephone,telephone order wires, or speaker systems; and "make patches substituting workableequipment for defective equipment." Speedy correction of faults is essential whenthey appear while a program is being broadcast.One need not pursue other details of the record relating to broadcasting and radio-telephone services, for enough has been said to serve as a basis for evaluation of theRespondents' position relating to them. It is also unnecessary to explore shades ofmeaning in the Board's observations in the 1954 decision to the effect that there are"integrated dual `toll' and `exchange' components" and "integration of `toll' and`exchange' functions" in the rendition of television and radio-telephone services. Inpassing, however, one may note that whatever the Board meant by "integration," itis evident from the record as a whole that toll maintenance employees do not workside by side to any appreciable extent with exchange-titled employees in the renditionof broadcasting and radio-telephone services, and that the performance of joint workby employees in both groups in the rendition of such services, whether on the sameequipment or otherwise, is so occasional as to be of no moment.6oThe important fact is that prior to the 1954 decision, the Board had occasion, inconnection with a unit finding, to pass upon the weight to be given to participationby both toll maintenance and exchange-titled employees in the rendition of televi-UUThe Respondents introduced an exhibit (Respondents' Exhibit No. 52) listing loca-tions in which "radio equipment" is purportedly maintained "jointly" by employees in bothgroupsThe exhibit is vague, and I am unable to accord it any significant weight. Itcontains no details of the types of "radio equipment," nor of the proportion of time spentby employees on the equipment, nor of any other duties they may perform. It is well tobear in mind that the performance of combined "toll" and "exchange" functions by em-ployees has an old history in PT&T's operations, particularly in offices where such "workis light" (58 NLRB 1042, 1046 and 85 NLRB 713, 721). I think, also, that the term"jointly," as used in the exhibit, is imprecise.The witness who prepared it conceded thathe did not mean that toll maintenance and exchange-titled personnel work "side by side"on the same equipment, and it appears that what he meant was that if toll maintenanceemployees are unable "to cleartrouble" on their radio-telephone equipment, it issent to a special repair shop wheie it is tested and repaired by exchange-titled employees.Occasionally, according to the witness, if such equipment in Pierced, California, wherethere is no repair shop, needs repair, a toll maintenance employee will take it to the shoplocated at Fresno for repair by the exchange-titled employees stationed there, and in suchcases, the toll maintenance employee consults with the man assigned to the repair joband participates in the necessary work.That happens infrequently. In Elko, Nevada,also, if a toll maintenance employee is unable "to clear . . . trouble" on radio-telephoneequipment, it is turned over to an exchange-titled employee (the only one so engaged inElko) for repairThere is no evidence that the latter employee works "jointly" with tollmaintenance personnel. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion and radio-telephone services.These "new communication services" were ex-pressly noted by the Board in its 1949 decision dealing with the Oregon area., Inthat decision, the Board took note that "exchange and toll employees also performcomparable work on highway and urban mobile telephone units andon multi-channel carrier systems of the type known as 'M-I-A' "; that "according to, presentplans,maintenance and operation of television equipment will be jointly performedby toll and local central officepersonnel," and that "a training program, on this sub-ject isnow being prepared for both toll and exchange personnel" (85 NLRB 713, 721,footnote 25).Significantly, the Board nevertheless found a separate unit of tollmaintenance employees to be appropriate.Thus the important' question is notwhether radio-telephone and television facilities provide "service within purely `local'large cities," 61 or whether the relevant services entail the use of "integrated dual`toll'and `exchange' components" or the "integration of 'toll' and `exchange' func-tions," but whether the record in this proceeding establishes any sound reason fordeparting from the position taken by the Board in the 1949 proceeding.Bearing the pertinent questionin mind, the evidence relating to the "local" natureof radio-telephone and various broadcasting services and to the participation of ex-change-titled employees in such services, whether "jointly" with toll maintenancepersonnel or otherwise, has an academic posture.There is no evidence that the Re-spondents have had any occasion to change the codification of any equipment used insuch services, and there is thus no showing that any such recodification has actuallyhad attendant variable effects on the "outlines of a bargaining unit." So far as therecord shows, there have never been negotiations concerning the reclassification ofany employee engaged in radio-telephone work, nor is there evidence that any suchemployee has ever been reclassified from an exchange-titled to a toll maintenancecategory or vice versa.There is also no evidence that any toll maintenance em-ployee engaged in servicing microwave or other broadcasting equipment has everbeen reclassified to an exchange-titled category, and the reclassifications of em-ployees from exchange-titled to toll maintenance job titles because they servicedsuch equipment have been so relatively few as to be negligible in number and with-out any appreciable effect upon the size of any of the units.62 There is no substan-tial evidence that PT&T had any doubt as to the proper classification of the men in-volved, nor is there any showing that the Respondents have ever had any doubt astowhich employees engaged in radio-telephone and broadcasting services comewithin the purview of the units.63There is also no reason to conclude from the evi-dence that the participation of exchange-titled employees in the services under dis-cussion has materially hampered bargaining relations between the Respondents andORTT. In other words, the evidence falls far short of establishing that the par-ticipation of both toll maintenance and exchange-titled employees in radio-telephoneand broadcasting services has actually rendered the existingunitsindefinite or hashad anyappreciablyvariable effect upon the size or composition of any of thethreeunits.I can perceive no sound reason for departing from the position theBoard took in the 1949 proceeding with respect to radio-telephone and televisionservices, and I thus think it immaterial to the Respondents' obligation to bargainthat they provide either service "within purely 'local' large cities on the West Coast,"or that there are what the Board termed "integrated dual 'toll' and 'exchange' com-ponents," and "integrationof 'toll' and 'exchange' functions"of employees, in therendition of suchservices.64"It may be noted that PT&T's television facilities do much more than provide "servicewithinpurely `local' large cities."m As noted earlier, two employees engaged in maintaining microwave equipment in Escon-dido, California, and 4 or 5 employed at the then newly established "television center" InHollywood, California, were placed in toll maintenance categories in 1949.There is alsosome suggestion in the record that the two employees reclassified in Lewiston, Idaho, wereemployed on "broadcast equipment," but it does not appear whether "newcommunicationsservices" were involved.61Previous reference has been made to a disagreement over the classification status ofsome 13 men employed in 5 exchanges in Southern CaliforniaThree of the offices, LongBeach, Pomona, and Downey (see Respondents' Exhibit No. 60), contain program ampli-fiers,but it is not shown what specific type of service the amplifiers render, nor how manyof the men, if any service them, nor how much time, if any, is devoted to their mainte-nanceIn any event, for reasons already stated, the unresolved question of the classifi-cation status of the employees does not justify the refusal to bargain.84 Similarly,I can accord no operative weight to the fact that program amplifiers aremaintainedin some offices by exchange-titled employees (there is noevidencethat suchis the case in any area except Southern California).First, the evidence hassome vague THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY513In support of the claim of unit variability and indefiniteness, the Respondentsstress an operational change that was apparently not before the Board. in the lastrepresentation proceeding.The change in question relates to a "toll dispersal pro-gram" in the Los Angeles area. In brief, the program, which appears to stem fromconsiderations of national defense, consists of the establishment of facilities for long-distance communication in exchanges in outlying communities in the Los Angelesarea, so that in the event of "a major disaster" resulting in the destruction of long-distance equipment now concentrated in Los Angeles, alternative facilities would beavailable tomaintain communication with other cities.The facilities consist ofitems of equipment normally serviced by toll maintenance employees, and includetoll testboards, intertoll trunks, and various types of carrier systems used for long-distance communication.The dispersal program began about 3 years ago, and isstill continuing, although much of it has slowed down.The dispersed facilities areserviced and maintained by exchange-titled personnel.To enable the employeesto handle the equipment, they were given special training "from the craft standpoint"by an individual who was a toll maintenance employee (a transmissionman) prior tohis promotion to the training task.For a number of reasons, I am unable to regard the toll dispersal program as ma-terially affecting the issues here. In the first place, it does not affect the Oregon andWashington-Idaho units at all and can have no conceivable effect upon the appropri-ateness of those units. Second, the dispersed facilities, which are only in partial oper-ation, have not replaced those maintained by toll maintenance employees, nor has theprogram had any effect upon the work of such employees. It has neither enlargednor had any other impact on the toll maintenance unit, nor is there any substantialevidence that PT&T has had any real doubt as to the classification status of the em-ployees involved.65Third, the evidence indicates that the specially trained exchange-titled employees (whose number the record does not establish) are still continuingwith their old duties of servicing and maintaining "exchange" equipment. In fact,there is good reason to believe, taking the record as a whole, that their work on thelong-distance equipment is but the smaller part,of their duties. Significantly, on thatscore, Robert T. Babbidge, PT&T's division toll maintenance superintendent for theLos Angeles area, was asked, during his testimony, whether the new program haschanged the work of any exchange-titled employees, and he replied: "Well, I don'tthink it has materially changed their work, any more than some new piece of equip-ment that might be, used for exchange service. Something new is coming in everyday that requires training." In other words, the employees maintaining the dispersedequipment combine both "toll" and "exchange" functions.The dispersal programmay be new, but such combination of functions has an old history in PT&T's opera-tions.The fact is that in both the 1944 and 1949 decisions the Board viewed tollmaintenance employees as constituting "a specially skilled group of craftsmen" not-withstanding the circumstance that "some employees, especially those assigned tolocalities where the toll and central office work is light, do combination work on both`toll' and `central office' facilities" (58 NLRB 1042, 1046 and 85 NLRB 713, 721).I can see no reason to accord any greater significance to the performance of combinedfacets.It is not established how many men are involved, nor how much time they spendon the equipment. Significantly, in at least some offices, some of the program servicesoccur somewhat irregularly as in the case of "pickups for football games " (It may alsobe noted that it is not established how many of these amplifiers are used for television,but it is evident that a great many are used for local "music distribution" such as thesupply of "background music" to medical offices, hotels, and restaurants)As pointedout earlier, the performance of combination work by employees, and their classification as"toll" or "exchange," depending on factors already described, have an old history. In theabsence of concrete evidence as to all the functions of the employees, I am unable to attachany definitive weight to the fact that an unspecified number of exchange-titled employeesspend an unspecified amount of time on program amplifiers. Second, even if it be assumedthat both toll maintenance and exchange-titled employees perform comparable work onprogiani amplifiers, that of itself is not significant, as witness the Board's 1944 and 1949decisions where the Board attached no new operative weight to the fact that some tollmaintenance employees perform work comparable to that of some exchange-titled employees.^Accoiding to lianagy, when PT&T informed the Union of the dispersal program, rep-resentatives of the Company stated that the program "would cieate a problem with regardto assigning people to toll work in these offices." It is not quite clear what the "problem"wasIn any event, Kanagy's relevant testimony does not alter the conclusion that it hasnot been established that there is anything about the program which prevents PT&T fromapplying its usual classification policy to the employees involved or that the program is amaterial impediment to the discharge by the Respondents of their bargaining obligation. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties by those involved in the dispersal program than the Board accorded to "com-bination work" in its 1944 and 1949 decisions.The nub of the matter is that thedispersal program does not justify the refusals to bargain.The evidence establishes that during the past few years the Respondents have givena substantial number of training courses which toll maintenance and exchange-titledemployees, in varying numbers, have taken jointly; that some exchange-titled em-ployees (the record does not specify the number) service various types of equipment,such as, for example, toll switchboards, used for long-distance communication; andthat some work operations of toll maintenance employees are comparable to someperformed by those in exchange-titled categories.Thus, with respect to compara-bility of work operations, the duties of deskmen and testboardmen are comparable,although the testing equipment used by the former is different from that used by thelatter,both types of equipment requiring different training.Another example ofcomparability may be found in the maintenance by both toll maintenance and ex-change-titled employees of stationary receivers and transmitters used in radio-tele-phone service, although it will be recalled that toll maintenance personnel devoteonly a small portion of their time to such work, whereas PBX installers and repairmenassigned to such duties spend substantially all their time in the work.There are otherexamples of comparability of work operations, as well as evidence that various com-ponents of equipment, not yet mentioned, serviced by employees in some exchange-titled classifications are comparable to some maintained by toll-titled employees, butthese need not be detailed in the light of conclusions reached below.ssThe Respondents rely upon the evidence of joint training courses, comparabilityof various equipment components and work operations, and servicing of long-distancefacilities by some exchange-titled employees as demonstrating that the units are inap-propriate.In connection with the claim, it is well to recall some features of the 1944and 1949 decisions. In both, the Board noted that deskmen and testboardmenperform comparable work, pointing out in the later decision that it found "no meritin the Employer's contention that the toll maintenance employees (in the Oregonarea)may not constitute a separate unit because there are other craft employees inthe plant department, performing comparable work, who are not sought to be includedin thisunit" (85 NLRB 713, 722, footnote 31).Also, as pointed out earlier, theBoard was not deterred from separating Oregon toll maintenance employees fromexchange-titled personnel for bargaining purposes by its findings that "exchange andtoll employees also perform comparable work on highway and upon mobile telephoneunits and on multi-channel carrier systems of the type known as `M-I-A' "; thatthere were plans then in existence for the joint servicing and operation of televisionequipment by toll maintenance and exchange-titled employees; and that a "trainingprogram" on that subject was then in course of preparation "for both toll and ex-change personnel."Moreover, in both decisions, the Board noted in effect thatw With respect to comparability of work operations, I am unable to accord any opera-tiveweight to some of the Respondents' exhibits (Respondents' Exhibits Nos 29 to 34,inclusive) and the supporting testimony of Charlie JWolf, one of the Respondents' wit-nesses.The exhibits purport to set forth work operations of various classifications of tollmaintenance and exchange-titled employees, and to classify the performance of such workas "frequently" or "occasionally "However, Wolf admittedly was unable to offer any esti-mate of the amount of time toll maintenance employees spend in given work operationsMoreover, I think that the terms "frequently" and "occasionally" are used in the exhibitssomewhat arbitrarilyFor example, work operations listed in Respondents' Exhibit No.29 are considered as performed "occasionally" if performed once or twice a month , yet inRespondents' Exhibit No. 30, "frequently" is used to describe operations which may beperformed only once a year. In that connection, as an example of the shortcomings inthe exhibits one may recall the substantial difference in time devoted to radio-telephonereceivers and transmitters by toll maintenance employees and exchange-titled personnel,respectivelyMoreover, although the exhibits may have literal accuracy in thegenericlisting of work operations, they can be misleading because of over-simplification andomitted detailsThus the exhibits do not take into account, in comparing work opera-tions, substantial differences in the complexity of equipment as, for example, the greatdifference bet«een TD2 microwave assembles and the poi table TE equipment, both ofwhich may be used in broadcasting and telephone services.As another example, it is oflittle avail to set down, as does Respondents' Exhibit No 29, that various classificationsof employees "read and interpret work orders" when it is obvious that there may be widevariations in what is read and interpreted because of differences in the complexity ofequipment to which given work orders may relate. In any event, whether or not the ex-hibitsmay be of some use in analogizing work operations, they do not alter the conclu-sion reached below concerning the Respondents' obligation to bargain. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY515various exchange-titled employees service "toll" equipment, for it pointed out ineach that "some employees, especially those assigned to localities where the toll andcentral office work is light, are combination men and work on both toll and centraloffice facilities"; that "this results in some overlapping of supervisory jurisdiction overtolland central office maintenance employees"; and that PT&T determined theclassification of employees as "toll" or "central office," depending "upon the type ofequipment on which each craftsman regularly spends 51 percent or more of histime."In view of the old history of the classification practice and of the maintenanceby some exchange-titled employees of "toll" equipment (to an extent not establishedconcretely by the record), it may fairly be inferred that the practice of training sub-stantial- numbers of exchange-titled employees (whether in the classroom, on the job,or jointly with some toll maintenance employees is of little or no importance, itseems to me) in the maintenance of "toll" facilities has existed for a considerablenumber of years, antedating the 1944 unit determination, at least.The point of thematter is that the Board had occasion in the 1949 decision to pass on evidence con-cerning joint training, and in that decision, as well as the earlier one, to pass onpositions, with respect to comparable work operations and employment of exchange-titled employees on "toll" equipment, somewhat similar to those urged here, butnevertheless held that toll maintenance employees were clearly identifiable as a spe-cially skilled group of craftsmen, and that "the job categories under toll and centraloffice employees indicate respectively different craft skills," and adopted PT&T'sclassification structure for the definitional content of the respective units establishedas of the result of the two decisions.The Respondents, however, point to the Board's statement in the 1954 decisionthat ". . . however distinctive the skills of `toll maintenance' and `central office'employees may have been in early days of less developed operations, the presentworth of the Employer's skilled telephone maintenance employees lies in their abilityto handle highly complicated, technical, and integrated circuits and equipment, how-ever used, rather than in any special `toll' or `exchange' aptitudes, if any, that theymay happen to possess."I am not at all sure that by the foregoing the Board intended a negation of itsearlier holding in both the 1944 and 1949 decisions that toll maintenance employeeswere clearly identifiable as a specially skilled group of craftsmen and that "the jobcategories under toll and central office employees indicate respectively different craftskills."If that was the intent, I am-unable to account for the fact that in the verysame decision (107 NLRB 1615, footnote 3), the Board described the work of tollmaintenance employees in the identical terms it used to describe their functions inthe 1944 decision (the 1949 decision incorporates substantially the same description,enlarging on it somewhat), and did so without a corresponding holding that exchange-titled employees, in the main, perform substantially the same duties. I find it dif-ficult, also, to understand in what sense the Board used the terms "toll" and "exchange"in the phrase "special `toll' or `exchange' aptitudes."These are terms, as the Boarditself suggested in the 1954 decision which may have different meanings in varyingcircumstances.67In any event, the Board did not in the earlier decisions, at least interms, say that toll maintenance employees and "central office" personnel had "dif-ferent craft skills" because the former had special "toll," and the latter special "ex-change," aptitudes.What the Board in effect held was that the two groups exercised"different craft skills," and that toll maintenance employees were separately identi-fiable as a specially skilled group of craftsmen, and it came to that conclusion inboth earlier decisions, it may be noted, notwithstanding the holding that "someemployees," whether toll maintenance or "central office" personnel, "especially thoseassigned to localities where the toll and central office work is light, do combinationwork on both toll and central office facilities."This language clearly implies thatthere is nothing novel about the exercise, to some extent at least, by exchange-titledemployees of "craft skills" possessed by toll maintenance personnel. It also impliesthat the classification and specialized skill at least of "some employees" have for longbeen the product of the circumstance that they work in one exchange rather thananother and develop skills in terms of the equipment they are required to maintain byreason of the needs of the office where they work.Yet the Board nevertheless heldthat toll maintenance personnel were clearly identifiable as a specially skilled groupof craftsmen. It seems clear that what the Board did in coming to that conclusionwas to view the Company's operations as a whole in terms of that fact that tollmaintenance employees, in the main, possessed separate skills associated with the87 The Board illustrated "the complexity of these concepts" ("toll" and "exchange") byquoting counsel in the proceeding before it as to varyingusagesof the terms (107 NLRB1615, footnote 17). 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance of specialized equipment adapted to long-distance communication andtransmission, whereas employees in classifications such as central office repairman,deskman, frameman, and switchman exercised skills adapted, in the main, to the serv-icing of specialized equipment for local communication and transmission, and it madeno difference to the Board's conclusion that "some employees," whether toll main-tenance or exchange-titled, performed comparable work and combined skills identifiedwith one group with those associated with the other. In short, I find it difficult to con-clude that the Board intended to depart in 1954 from the position it expressed in1949, only a few years earlier with respect to the Oregon unit, reiterating what it hadheld in 1944 concerning the Washington-Idaho unit, that toll maintenance employeesconstitute a specially skilled group of craftsmen and that "the job categories undertoll and central office employees indicate respectively different craft skills."In any event, there are substantial indicia that the Respondents themselves regardtollmaintenance employees as possessing special craft aptitudes. Significant in thatregard are the "on-the-job training outline[s]" filed by PT&T with the CaliforniaDivision of Apprenticeship Standards for the classifications of toll central officerepairman, telegraph repeaterman, and testboardman. It is well to remember thatthese are not training specifications for telephone maintenance employees gener-ally, but, on the contrary, prescribe a 4-year training schedule for employees in spe-cific classifications, all of them toll maintenance categories. It is interesting alsoto note that despite the stress placed in this proceeding on equipment that, to quotethe Board's phrase, "serve[s] to obliterate the earlier `toll' and `exchange' distinc-tions," and upon the variables of the coding procedure and claimed attendant vari-able effects of "the periodic recording of equipment" upon the three units, theoutline dealing with apprenticeship training for the job of testboardman specifiestraining in "operations and functions of toll equipment," thus suggesting that "tollequipment" has something less of a variable meaning than the Respondents appearwilling to attach to it in this proceeding.Significantly, also, as bearing on the dis-tinctive craft nature of the work of toll maintenance employees, when PT&T founditnecessary as part of the "toll dispersal program" to add to the skills of exchange-titled employees, located in outlying exchanges in the Los Angeles area, they weregiven special training "from the craft standpoint," as Babbidge put it, by a manwho held a toll maintenance classification before his assignment to the trainingtask.Another indication of how distinctive PT&T regards the skill of toll main-tenance personnel may be found in the issue of "News Topics" for July 13, 1953,a PT&T publication concerned with the Washington-Idaho area.The issue, in dis-cussingthe Company's "microwave school" states, in part:It takes a lot of money, a lot of people and a great deal of time and workto construct a microwave relay system.Then, after it is alive and working,itmust be skillfully maintained by trained technicians with a lot of "knowhow."EasternWashingtonTollMaintenancepeople have been in Seattle recentlyattendinga highly specialized schoolwhich will equip them to maintain thenew three million dollar Spokane-Yakima microwave system now under con-struction.[Emphasis supplied.]There are other evidences of craft distinction between toll maintenance and exchange-titled classifications,68 but I think little would be gained by pursuit of the subject.Upon the whole record, I see no reason to depart from the Board's conclusion inthe 1944 and 1949 decisions that toll maintenance employees are identifiable as aseparate group of specially skilled craftsmen and that "the job categories under tolland central office employees indicate respectively different craft skills."In any case, the question of the appropriateness of the three units does nothinge upon a finding that the toll maintenance employees have "different craftskills" from employees in exchange-titled classifications such as deskman, PBXinstaller, PBX repairman, switchman, central office repairman, and frameman. It isobvious, of course, that in given situations in a representation proceeding concernedwith the initial task of determining what group or groups would be appropriate forbargaining purposes, the question of comparable skills might be an important factorto take into account in formulating unit findings.But we are not concerned herewith the relative merits of one grouping of employees as compared with another forthe purposes of collective bargaining.As the Board has pointed out, "there is nothingin the statute which requires that the unit for bargaining be theonlyappropriateunit, or theultimateunit, or themostappropriate unit; the Act requires only that68 See, for example, the testimony of Robert W. Jones, a transmissionman employed inthe Merced, California, office.I THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY517the unit be `appropriate"'(Morand Brothers Beverage Co.,91 NLRB 409, 418).69Thus our only inquiry here is whether each of the three unitsisanappropriateunit, and on that score there are a number of hard facts which are controlling, ir-respective of the fact that "the present worth of the [Respondents'] skilled telephonemaintenance employees lies in their ability to handle highly complicated, technical,and integrated circuits and equipment, however used, rather than in any special`toll' or `exchange' aptitudes, if any, that they may happen to possess."First, it is a basic fact that the definitional content of each of the units has re-tained its clarity, notwithstanding the change of a few job titles, the technologicaldevelopments discussed earlier, the comparability of some equipment componentsused in "toll" service with some employed in the rendition of "exchange" service,and the fact that an unspecified number of employees outside the units exerciseskills comparable to those within them.The classification structure which the Boardadopted as the definitional content of the units is still in effect, and that conclusion,for reasons already stated, is unaffected by the redesignation of some toll maintenanceemployees as transmissionmen. In short, the classification structure sets toll main-tenance employees apart, whatever comparability there may be between their skillsand those of other telephone maintenance employees.There is no evidence thatthe Respondents are unable to determine which employees fall within the classifica-tions which spell the "outlines" of the respective units.There is thus-no warrantfor any conclusion that the classification basis for the units prevents the Respondentsfrom bargaining.Second, although toll maintenance employees, at least ofa certaintype, were thesubject of separate bargaining for a considerable number of years following 1919,one need go no farther than the first certification in 1940 to emerge with a longhistory of collective bargaining for the toll maintenance employees involved here.70That certification was followed by some 13 years of bargaining relations reflected'in 25 agreements.The Respondents would in effect ignore this long bargainingcontinuum as a measure of unit appropriateness. I think thatit isentitled to con-trollingweight in this proceeding.The very fact that the toll maintenance classi-fications have been for so long separated from other plant department job categoriesfor bargaining purposes gives separate structural outline and content to the unitsas appropriate for bargaining, even if it be assumed that the employees within theunits have skills in common with some outside their purview. It stands to reasonthat a bargaining pattern of such long duration tends to give expression to thecommon interests of those affected by it, and to result in turn in a solidification ofinterest by such individuals in the group as separate from others. Separate work-ing conditions develop as a result of bargaining and serve to set those affected apartfrom others.One need only note in that regard that prior to the refusal to bargaintherewere special seniority practices, established by contract, applicable to tollmaintenance employees and not to exchange-titled personnel. (This and otherworking conditions have been changed unilaterally by the Respondents.) In short,the long bargaining history is itself a symbol of separate group identification anddistinctiveness.Moreover, this separateness is given emphasis by other factors.It is a fair inference from the evidence and the Board's prior decisions that, withsome "fringe" exceptions (such as some PBX repairmen), the membership ofORTT has consisted substantially of employees in toll maintenance classifica-tions.Through much of its existence the union was unaffiliated with any otherorganization.And one should not lose sight of the fact that two of the unitscame into existence as the result of self-determination elections held by the Board.A majority of the employees involved freely chose to give separate direction totheir bargaining pattern and to set themselves apart from others for bargainingpurposes.The challenge levelled against the propriety of any of the units does69 Remanded In part on other grounds 190 F 2d 576 (C. A. 7).70There was a great deal of testimony and contention at the hearing pertaining to thefact that a knowledge of Morse code was once regarded as a basic skill for toll mainte-nance employees, enabling them to communicate by Morse test wires with technicians inother cities, whereas now alternative methods of communication such as telephone orderwires and speaker systems are available and used by such employees. Some toll main-tenance employees do not know Morse code, although there are indications in the recordthat such knowledge is a hiring requirement in some cases. In any case, in the lightof the reasons given herein for the conclusion that the units are appropriate, I think itimmaterial, as the Respondents assert in their brief, that "a knowledge of Morse code ap-pears at one time to have been the single distinguishing skill of ORTT members." Simi-.larly, for the same reasons, it is immaterial that some (the record does not specify howmany) toll maintenance employees neither use nor know-Morse code. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot arise from any employees within their purview, but comes from the Respond-ents who neither claim nor have established that they areunableto bargain on thebasis of the existing units.Thereisnot a scintilla of evidence that the desirefor separate bargaining identification symbolized by the election results has beendiminished.I do not hold that bargaining units become permanently frozen whenthey are the product of self-determination elections.Obviously,different cir-cumstances produce different results.What I do hold is that the circumstanceshere present no sound reason why the Respondents should not continue to honorthe results of the elections.That being the case,for the Board,by its approvalof the refusals to bargain,to override the results of the elections,which,togetherwith the bargaining pattern that followed,contributed to the separate and dis-tinctive shape of the Oregon and Washington-Idaho units,would,inmy judgmentconstitute a denial of basic premisesof the Act.Finally, in the complex created by the technological features of this record, thejargon of the science of electronics,the complicated exhibits,and the many thousandsof words of testimony,one should not lose sight of the basic simplicity of thecircumstances in which the Respondents refused to bargain.There is every reasonto believe that had not ORTT sought a redefinition of the units, bargaining nego-tiations would have proceeded as they had before the Union filed its petition.Thisismade clear by the unavoidable and hard fact that at the last meeting withORTT,theRespondents,through their bargaining spokesman,a man with sub-stantial experience in labor-management relations,expressed themselves as havingbeen satisfied with the units, and by letter on the following day, proposed a re-sumption of the negotiations with a proviso which does not affect the fact thatthe Respondents were content to bargain on the basis of the existing units. It isquite evident that the Respondents themselves regarded the units as appropriate atthe time of the last meeting and when they wrote the letter.The units wereno less appropriate at the time of the refusal to bargain on April 12,1954, and theyare no less appropriate now, for nothing has actually happened since the lastmeeting to justify the refusal to bargain.The claim that the"findings underlyingtha Board's [1954]decision"render the units inappropriate proceeds from a mis-conception of the purview of the decision and of the Respondents'obligation toobserve the Board's unit determinations and certifications.As a final comment onthat obligation,it should be borne in mind that the Respondents neither assert norhave they established that they are unable to bargain on the basis of the existingunit definitions,and it seems to be their belief that only a more inclusive unit orunits would be appropriate.In that connection, and bearing in mind the absenceof any claim or evidence of inability to bargain,one is reminded here of theperceptive question recently put by Judge Lemmon, speaking for the Court ofAppeals for the Ninth Circuit:- "Why should an employer, willing to accept a larger,comprehensive unit, haggle over the membership of a smaller one?What'sHecuba to him, or he to Hecuba?"(Foreman & Clark, Inc. v. N. L. R. B.,215 F. 2d396 (C.A. 9).) In sum, I can perceive no valid reason why the Respondents shouldnot return to the bargaining table and fulfill the obligations imposed upon themby theunit and certification determinations.Viewing the record as a whole, I find that on April 12, 1954, andat all materialtimes prior to and since that date, the employees comprising the units respectivelydescribed in paragraphs numbered III and IV of the complaint,as amended, haveconstituted, and now constitute,units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.-E.The status of ORTT-IBEW as the representative of the employees in the unitsIn or about the early part of February 1954,ORTT held a secret ballot referendumof its members on the question whether the organization should affiliate with Inter-national Brotherhood of ElectricalWorkers, AFL (referred to herein as IBEW).The great majority of the membership voted to affiliate with IBEW.Some days after the ballots were counted,a group of members of ORTT,includingitsofficers,met on several occasions over a period of a few days with representa-tives of IBEW and discussed with the latter"various phases of affiliation"and theadoption of new bylaws by ORTT.During the course of the discussions, the ORTTmembers in attendance prepared a draft of proposed bylaws and signed their respec-tive names to an application for a charter by IBEW.A charter was issued onor about February 26, 1954.The document lists those whose names appear inthe application,14 in number,and provides,among other matters, that IBEW"grants this charter"to the 14 persons listed,"and to their successors,"and the"power to establish a Local Union of the International Brotherhood";and that the"Local Union shall be known as Local Union No. 1011 and shall have jurisdiction THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY519as defined in the approved Bylaws of the Local Union."Since the issuance of thecharter, the Charging Party in this proceeding has called itself Order of Repeatermenand Toll Testboardmen, Local Union 1011, International Brotherhood of ElectricalWorkers, AFL (referred to herein, as noted earlier, as ORTT-IBEW).In or about April 1954, ORTT-IBEW, through one or more of its representatives,sent a "final draft" of proposed bylaws to IBEW for approval.The latter organiza-tion approved them, and returned them to ORTT-IBEW.As of the time the hearingwas held, they had not as yet been submitted to the membership of ORTT-IBEWbecause the officers of the organization had not made a final decision with respectto one aspect of the bylaws. Pending the adoption of the bylaws, ORTT-IBEW hasbeen "operating under the old ORTT Constitution." (ORTT had no bylaws.)There has been no election of officers since the issuance of the charter, and thosewho were officers of ORTT at the time the charter was issued hold the same respec-tive positions with ORTT-IBEW. There has been no formal transfer of assets fromORTT to ORTT-IBEW, and the bank account of ORTT still remains in that name.The secretary-treasurer of ORTT, after he began to act in that capacity forORTT-IBEW, continued to pay the bills incurred by ORTT before the issuance of thecharter.Prior to the expiration (on June 2, 1953) of the last contract between theRespondents and ORTT, dues paid to the Union were checked off by the Respondentsfrom the wages of ORTT members. The checkoff was discontinued at one pointor another before the issuance of the charter.Thereafter, dues were collected bytheUnion's stewards, then turned over to various area representatives, and for-warded by the latter to the organization's secretary-treasurer.That method ofpaying, collecting, and forwarding dues continued after theissuanceof the charterand is still in effect.The only variation in the dues collection procedure is thatnow the secretary-treasurer makes out a dues receipt in triplicate on a form pro-vided by IBEW, sends a copy to the member and another to IBEW "with the percapita tax payments," and retains the third.The dues collected are deposited inthe bank account which still bears ORTT's name.Although a member of ORTTdid not "automatically" acquire membership in ORTT-IBEW at the time the charterwas issued, all members of ORTT have signed applications for membership.As ofthe time of the hearing, the secretary-treasurer had issued membership cards to amajority of those who had signed application cards, but had not completed theissuance of the cards to the others because the cards must be processed by IBEW,and such processing had not as yet been completed at the time of the hearing.Theevidence indicates that substantially the entire dues paying membership of ORTTcontinued their dues paying status after the issuance of the charter, irrespective ofwhether they had as yet received the new membership cards 71Ihave dwelt in some detail upon evidence relating to thegenesisand currentstatus of ORTT-IBEW because the Respondents in effect took the position at thehearing (they do not argue the matter in their brief) that ORTT-IBEW is a strangerto the certifications and is not entitled to exercise any representative authority underthem.I do not agree.The Respondent advanced the view at the hearing that because of the contentof the charter no affiliation of ORTT with IBEW had taken place.The question ofaffiliation is wholly immaterial if in fact there is an organization in existence, whetherknown as ORTT or ORTT-IBEW, with whom the Respondents are required tobargain.That there is such an organization, I have no doubt, but as the Respondentsquestion the affiliation, the point may be examined. I think it but a hypertechnicaland unimportant detail that the charter issued by IBEW runs to 14 named individualsrather than to ORTT itself.These men were not functioning in a vacuum.Theirorganization had voted to affiliate, with IBEW.Plainly, the group which met withIBEW's representatives were acting in a representative capacity to effectuate thedesire of ORTT, as expressed in the vote of its members, to affiliate with IBEW,and itseemsobvious that what they intended was to carry out the wishes of theirorganization.These men were not lawyers preoccupied with legalistic punctiliowhen they discussed affiliation with the representatives of IBEW.They were thereto perform a task desired by the membership of ORTT, and in my judgment theyaccomplished it.To hold otherwise,it seems to me,is to infect the bloodstreamu As of June 2, 1953, the expiration date of the last ORTT contract, the aggregate num-ber of employees covered by the agreement was 1,099. Of that number 947 had had theirdues checked off.As of April 1954 (the month in which the first refusal to bargain oc-curred)the records of the secretary-treasurer listed 952 dues paying employees.Thereis no evidence that the number was any less at the time of the hearing.379288-50-vol. 113-34 520DECISIONSOF NATIONALLABOR RELATIONS BOARDof self-organization of employees with ritualistic rules quite unsuited to the objec-tives of the Act.How far forward the will of the members was carried may beseen in the fact that the name"Order of Repeatermen and Toll Testboardmen" ispart and parcel of the inscription on the membership cards reading"Order of Repeater-men and Toll' Testboardmen,Local 1011,IBEW."(Slightly, but not significantly,varied, this last name also appears in the proposed bylaws.)The striking symbolof affiliation,of course,is that a portion of the dues of the membership flows to IBEWas "per capita tax payments."There can be no doubt that the Respondents have no status to challenge the rightof their employees to change the name of their organization,to affiliate with an inter-national labor organization,or to order their internal organizational affairs as theysee fit.The circumstance that the proposed bylaws have not as yet been adopted, theconduct by ORTT-IBEW of its affairs under the constitution of ORTT, and the factthat ORTT-IBEW has not held an election of officers since the affiliation,are allmatters that are obviously no more the legitimate concern of the Respondents thanwould the management by the Respondents of their internal corporate affairs, theircorporate structure,affiliation with other business groups, and omission to hold elec-tions of officers and directors be the business of their employees'labor organization.72"Metaphysical arguments as to the nature of the entity with which we are dealingshould not be permitted to obscure the substance of what has been done...Inthese terms, the Court of Appeals for the Fourth Circuit in N.L. R. B.v.Harris-Woodson Co.,Inc.,179 F.2d 720,in effect approved the Board's position that con-tinuity of the employees'own organization is the "governing test in determiningwhether one labor organization is identical with another having a different name andaffiliation"(Harris-Woodson Co., Inc.,85 NLRB 1215, 1217) 73 The evidence hereclearly establishes such continuity.There was no dissolution of ORTT, transfer ofits assets,change of officers,or substantial alteration in the method of paying and re-ceiving dues. Its constitution governs the management of ORTT-IBEW.Substan-tially the entire membership of ORTT signed applications for membership in ORTT-IBEW and continued to pay dues to the latter.Membership cards have been issuedto the majority,and the issuance of cards to the rest merely awaits the formality ofprocessing by IBEW.It can fairly be said that the membership of ORTT-IBEW issubstantially the same as that of ORTT.Above all,the hard fact, in the final analysis,is that ORTT-IBEW is the product of the vote of the great majority of the membersof ORTT to affiliate with IBEW. (Of those casting ballots, 625 voted in favor of,and 101 against,affiliation.)In sum,although the General Counsel terms ORTT-IBEW a "successor"of ORTT,the organizational content and practices of ORTTare fused to such an extent with those of ORTT-IBEW that I find that the latter isthe same organization as ORTT operating under a different name and with an affili-ated status.That being the case, the labor organization described herein as ORTT-IBEW has been entitled at all material times sinceFebruary 26, 1954,and is nowentitled,to act, by virtue of the three certifications previously issued by the Board,as the exclusive bargaining representative of the employees in each of the three unitsfound above to be appropriate for the purposes of collective bargaining.Morespecifically, I find that at all material times since February 26, 1954, ORTT-IBEWhas been,and now is, the exclusive representative for the purposes of collective bar-gaining of the employees in each of the three units.Finally, I find that the Respondents refused to bargain with ORTT-IBEW, as therepresentative of the employees in each of the units,on April 12,1954, and havesince so refused to bargain with the organization;and that by such refusals theRespondents have violated Section 8(a) (1) and 8 (a) (5) of the Act.F. The unilateral changes in working conditionsOn April 13,1954,the day following the initial refusal to bargain,the Companyaddressed a form letter to "All Toll Maintenance Employees" and sent copies to thoseso addressed.Among other matters,the letter adverted to the termination of the lastcontract with ORTT,the Company's interpretation of the Board's decision of March17, 1954,and to the Company's view that the units were inappropriate;and statedthat because there was no longer any contract in effect,PT&T hadprepared a "set ofWorking Practices,"effective that day,applicable to toll maintenance employees, andthat these would be posted on bulletin boards for the information of such employees.In conformity with the letter,the Company prepared and posted for the attention oftollmaintenance employees in all four areas pamphlets bearing a label which includesrn See, in that connection,N. L. R. B v. National MineralCo., 134 F. 2d 424,426-427(C. A 7) and N.L.R. B. v. Foreman&Clark, Ino,215 F. 2d 396(C. A. 9).73 To the same effect, seeContinental Oil Co. v. N. L. It. B.,113 F. 2d 473(C. A. 10). THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY521the phrase "Wage and Working Practices Toll Maintenance Employees."A copyin evidence (General Counsel's Exhibit No. 21) embodies the "Wage and WorkingPractices" applicable to toll maintenance employees in the Northern California-Nevada area,and the contents of the pamphlets posted in the other areas are similarwith modifications (not elaborated in the record but admittedly "minor") adaptedto "local situations."The pamphlets,as their label indicates,prescribe wage schedulesand working conditions for the employees affected.The provisions of the "Wageand Working Practices" were put into effect on April 13, 1954, without prior negotia-tion or other consultation with the collective-bargaining representative of the em-ployees comprising the units found to be appropriate here.The "Wage and Working Practices" deal with such bargainable subjects as wages;shift hours and schedules; shift differential payments; vacations; overtime and pre-mium wages; leaves of absence; seniority; holidays; reimbursement for expenses,including those incurred for lodging, meals and board, while on duty away fromheadquarters;transportation;layoffs; sick leave; and grievances.74In the main,these subjects had previously been treated in the last contract, at least, between theRespondents and ORTT. The "Wage and Working Practices" altered many workingconditions of employees in the units,omitting some privileges and benefits they hadpreviously enjoyed,and modifying others.One of the more important changes relatesto seniority.Employees affected had previously enjoyed "toll seniority," as the formletter terms it, which varied somewhat among the areas (according to the provisionsof the last ORTT contract). The change may be sufficiently exemplified by a refer-ence to the Oregon area.There, prior to the change, the measure of seniority for"each toll employee" was the length "of total service within that area in the title classi-fications" listed in the last contract (General Counsel's Exhibit No. 6) between theRespondents and ORTT.Now seniority "consistent with the demands of the service[is]based on net credited service," with respect to such matters,among others, asrehiring of "laid off employees"and "interoffice transfers within the area."As ex-plained by the form letter,itwas the Company's purpose to measure seniority of tollmaintenance employees"on the same scale as that of your associates in this Depart-ment." (It is inferable that "associates"refers to plant department employees suchas switchmen,deskmen,framemen,and centralofficerepairmen.)It is unnecessary to deal with specifics of other changes.(To see what they are,one may compare the last contract with the "Wage and Working Practices" in evi-dence.)Nor need one set forth any other details of the "Wage and Working Prac-tices," for to do so would serve little purpose. So far as the purposes of the Actare concerned, the important point is not in details of the changes or whether theyrepresent any loss or constriction of benefits, but that the subjects of the "Wage andWorking Practices" listed above were all of a bargainable nature, and that to putthe "Wage and Working Practices" with respect to them into effect without priorconsultation with the collective-bargaining representative of the employees affectedwas a disparagement of the collective-bargaining process and tantamount to a re-fusal to bargain with ORTT-IBEW, the representative of the employees involved(N. L. R. B. v. Crompton-Highland Mills, Inc.,337 U. S. 217).Moreover, thenatural tendency of such disregard of the collective-bargaining process is to inter-fere with, restrain, and coerce the employees affected in the exercise of rights guar-anteed to them by Section 7 of the Act. In sum, by making effective the provisionsof the "Wage and Working Practices," relating to the subjects listed above, withoutprior consultation with the bargaining representative of the employees involved,the Respondents violated Section 8 (a) (1) and 8 (a) (5) of the Act.7544 The "Wage and Working Practices" also deal with the subjects of "title classifica-tions,""title assignments,"the definition of "senior employees,"and the reservation tothe Company of the right to determine the site and shift of training and the time "whena new employee will be given his first regular assignment."The omission to list thesematters as bargainable subjects is not intended as a holding that the Respondents maynot be required to bargain with respect to such matters in given situations or that theyare not properly the subject of bargaining. It is unnecessary to decide, for the purposesof this proceeding, whether the omitted matters may be made the subject of mandatorybargaining,eThe General Counsel does not make clear whether he seeks an order requiring theRespondents to cease and desist from continuing in effect any of the changes in priorworking conditions. It may be borne in mind that for the greater part such prior work-ing practices were embodied in a contract now expired. In any event, without implyingany construction of the Board's remedial powers in the premises,I shall not recommendsuch a cease and desist order below.For one thing, the "Wage and Working Practices"mere not put into effect as part of an invalid contract with an assisted union. For another,in the absence of substantial information,not afforded by the record, as to the impact on 522DECISIONS, OF NATIONAL LABOR RELATIONS BOARDG. The contract between the Respondents and CWA affectingtollmaintenance-employees in the Northern California-Nevada areaAt the time of the refusal to bargain on April 12, 1954, there was in effect acollective-bargaining agreement (General Counsel's Exhibit No. 31) between theRespondents and CWA applicable to "exchange plant employees of the [Respond-ents]in the Northern California and Nevada area."The contract, dated July 31,1953, covers many classifications of "exchange central office craft forces" (or, inother words, exchange-titled employees), including switchmen, deskmen, frame-men, and central office repairmen, and accords CWA recognition by the Respond-ents asthe collective-bargaining representative of the employees in the classifica-tions listed.Itmay be pointed out, superfluously perhaps, that no toll maintenanceclassificationswere among those listed.By its terms, the contract was to remain"in effect to and including June 6, 1954." It was also provided that "negotiationson a new agreement shall begin not earlier than April 6, 1954."By agreement of the Respondents and CWA, negotiations for a new contract werescheduled to begin on April 27, 1954.The parties met on the appointed date butdevoted most of the meeting to a discussion of a proposal by CWA that the exist-ing contract be amended by the inclusion of transmissionmen among the classifica-tions covered, or, in other words, the inclusion of all toll maintenance employees intheNorthern California-Nevada area.The discussions resulted in the executionby the Respondents and CWA of a "Memorandum of Agreement," dated April 27,1954, in substance making the contract of July 31, 1953, applicable to all toll main-tenance employees in the area, thus in effect, by agreement, redefining the bargain-ing unit set forth in that contract (described in the "Memorandum" as the "North-ern California and Nevada Area Plant Unit").The redefinition of the "Plant Unit" was without legal warrant.The toll main-tenance employees are, and have been since 1940, a separate unit defined by the Boardas appropriate for collective-bargaining purposes. It is question-begging to point outthat CWA represents a majority of the employees in the "Plant Unit," for the basicfact is that toll maintenance employees are not part of that unit and are not repre-sented by CWA. The decisive circumstance is that ORTT-IBEW, as a result of thecertification issued in 1940 when that organization was known as ORTT, was the ex-clusive collective-bargaining representative of the toll maintenance employees whenthe "Memorandum" was executed, and still has that representative status. (The'Board's 1940 unit determination and certification are controlling on the question ofthe legality of the "Memorandum," but, in passing it may be noted that there is noevidence, nor, indeed, any claim by the Respondents or CWA, that any toll main-tenance employee either requested or authorized CWA to represent him.)By according recognition to CWA as the representative of the toll maintenanceemployees and entering into the "Memorandum of Agreement" making the contractof July 31, 1953, applicable to them, the Respondents interfered with, restrained, andcoerced such employees in the exercise of rights guaranteed them by Section 7 of theAct, thus violating Section 8 (a) (1) of the said Act; and unlawfully contributed sup-port to CWA, thereby violating Section 8 (a) (2) of the Act. The "Memorandum ofAgreement" was, and is, invalid, and in order to effectuate the policies of the Act,itwill be recommended below that the Respondents be directed to cease giving effectto its terms, to any extension or renewal thereof, and to any successor agreementapplicable to toll maintenance employees; and to withdraw and withhold recogni-tion of CWA as the representative of toll maintenance employees in the NorthernCalifornia-Nevada area for the purposes of collective bargaining.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.the Respondents' operations of such a cease and desist order, it would be unwise, I think,to recommend such an order. In the final analysis, the "Wage and Working Practices"effected changes in working conditions which, in the main, had previously been embodiedin a collective-bargaining agreement.The remedy that the Respondents bargain, to berecommended below, will be of sufficient scope to require the Respondents to bargain withORTT-IBEW, upon such appropriate request as the latter may make, with respect to thesubjects listed above or on any other matters properly the subject of bargaining. THE PACIFIC TELEPHONE AND TELEGRAPH COMPANY523V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices violative,of Section 8 (a) (1), (2), and (5) of the Act, I shall recommend, in manner andform set forth below, that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and of the entire record in this-proceeding, I make the following:CONCLUSIONS OF LAW1.The Pacific Telephone and Telegraph Company and Bell Telephone Companyof Nevada are Employers within the meaning of Section 2 (2) of the Act.2.Order of Repeatermen and Toll Testboardmen, Local Union 1011, Interna-tional Brotherhood of Electrical Workers, AFL, is a labor organization within themeaningof Section 2 (5) of the Act.3.Communications Workers of America, CIO, is a labor organization within the-meaningof Section 2 (5) of the Act.4.All toll maintenance employees of The Pacific Telephone and Telegraph Com-pany and Bell Telephone Company of Nevada, who are employed in the NorthernCalifornia and Nevada, and Southern California areas of The Pacific Telephone andTelegraph Company, have, at all times since April 27, 1940, constituted, and nowconstitute,a unitappropriate for the purposes of collective bargaining within the-meaning of Section 9 (b) of the Act.5.All toll maintenance employees of The Pacific Telephone and Telegraph Com-pany in its Washington-Idaho area, including PBX teletypewriter repairmen undertoll supervision, but excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, have, at all times since November 23, 1944, con-stituted, and now constitute, a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.6.All tollmaintenanceemployees of The Pacific Telephone and Telegraph Com-pany in its Oregon area, including transmissionmen, toll central office repairmenprincipally engaged in work on toll terminal equipment, telegraph repeatermen, tolltestboardmen, and PBX repairmen (teletype), but excluding guards, professional andconfidential employees, and supervisors, have, at all times since September 29, 1949,constituted, and now constitute, a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.7.Order of Repeatermen and Toll Testboardmen, Local 1011, InternationalBrotherhood of Electrical Workers, AFL, was, on February 26, 1954, and at all timessince has been, and now is, the exclusive representative of all the employees in theaforesaid appropriate units for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.8.By failing and refusing on April 12, 1954, and during the period thereafter, asfound in section III, above, to bargain collectively with Order of Repeatermen andToll Testboardmen, Local Union 1011, International Brotherhood of Electrical Work-ers,AFL, as the exclusive representative of the employees respectively comprising theaforesaid appropriate units, the Respondents have engaged in and areengaging inunfair labor practices within the meaning of Section 8 (a) (5) of the Act.9.By putting into effect provisions of the "Wage and Working Practices," de-scribed in section III, above, without prior negotiation or consultation with Order ofRepeatermen and Toll Testboardmen, Local Union 1011, International Brotherhoodof ElectricalWorkers, AFL, the Respondents have engaged in and areengaging inunfair labor practices within the meaning of Section 8 (a) (5) of the Act.10.By enteringintothe "Memorandum of Agreement," dated April 27, 1954,with Communications Workers of America, CIO, as found in section III, above, theRespondents contributed support to Communications Workers of America, CIO, andthus engaged in unfair labor practices within the meaning of Section 8 (a) (2) of,the Act.11.By interfering with, restraining, and coercing employees, as found in sectionIII, above, in the exercise of rights guaranteed to such employees by Section 7 of theAct, the Respondents have engaged in and areengagingin unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Sections 2 (6) and 2 (7) of the Act.[Recommendationsomitted from publication.]